JANUARY 1995

COMMISSION DECISIONS
01-19-95
01-20-95
01-24-95
01-25-95

Asarco Incorporated
Buck Creek Coal Company, Inc.,
Jim Walter Resources, Inc.,
Peabody Coal Company

SE
LAKE
SE
KENT

94-362-RM
93-241
93-56-R
93-295

Pg.
Pg.
Pg.
Pg.

1
8
23
26

KENT 94-891-D
WEVA 94-238
KENT 91-187
LAKE 94-156
WEST 94-269-M
WEVA 94-286-D
YORK 94-14-M
WEST 94-308-M
WEVA 91-345-R
KENT 94-430-R

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

33
37
40
48
57
64
79
83
93
95

ADMINISTBATIVE LAW JUDGE DECISIONS
Ol.-06-95
01-09-95
01-11-95
01-17-95
01-20-95
01-23-95
01-23-95
01-30-95
01-30-95
01-31-95

Iva Coal Company
Kennie-Wayne, Inc.,
Daniel Lee Coal Company
Amax Coal Company
CDK Contracting Company
Triplett Brothers Excavating
Cold Springs Granite Company
Lakeview Rock Products, Inc . ,
Birchfield Mining Inc . ,
Peabody Coal Company

i

JANU'ARY

1995

Review was granted in the following cases during the month of January:

Secretary of Labor, MSHA v. W.P. Coal Company, Docket No. WEVA 92-746.
Melick, December 1, 1994)

(Judge

Secretary of Labor, MSHA v. New Warwick Mining Company, Docket No. PENN 93-445
& PENN 94-54.
(Judge Amchan, December 9, 1994)
Secretary ot Labor, MSHA v. Jim Walter Resources, Docket No. SE 94-74.
Amchan, December 21, 1994)

(Judge

Review was not granted in the following cases during the month of January:
Secretary of Labor, MSHA v. Power Operating Company, Docket No. PENN 92-849 &
PENN 93-13 .
(Judge Weisberger, November 28, 1994)
Secretary of Labor, MSHA v. Mutual Mining, Docket No. WEVA 93-394-D thru 398-D.
(Judge Amchan, November 30, 1994)
William Sinnott, II v. Jim Walter Resources, Docket No. SE 94-358-D.
Maurer, December 8, 1994)

ii

(Judge

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 8TH FLOOR
WASHINGTON, D.C. 20006

January 19, 1995

ASARCO, INC.
Docket No. SE 94-362-RM

v.

SECRETARY OF LABOR,
MlNE SAFETY AND HEALTH

ADMINISTRATION (MSHA)

BEFORE: Jordan, Chainnan; Doyle, Holen and Marks, Commissioners

DECISION
BY THE COMMISSION:
This contest proceeding arises under the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq.(1988) ("Mine Act" or "Act"). The issue is whether a citation alleging a
violation of30 C.F.R. §§ 57.500l(a) and 57.5005, 1 issued to ASARCO, Inc. ("ASARCO") by the
1

Section 57. 5001, which establishes exposure limits of contaminants for underground metal
and nonmetal mines, provides:
Except as permitted by § 57.5005-(a) ... the exposure to airborne contaminants shall not exceed, on
the basis of a time weighted average, the threshold limit values
adopted by the American Conference of Governmental Industrial
Hygienists, as set forth and explained in the 1973 edition of the
Conference's publication, entitled "TLV's Threshold Limit Values
for Chemical Substances in Workroom Air Adopted by ACGIH for
1973,11 pages 1 through 54, which are hereby incorporated by
reference and made a part hereof . . . Excursions above the listed

1

Department of Labor's Mine Safety and Health Administration ("MSHA"), was invalid under the
Commission's holding in Keystone Coal Mining Corp., 16 FMSHRC 6 (January 1994)
("Keystone"). Administrative Law Judge Roy J. Maurer, concluding that the case was controlled
by Keystone, granted ASARCO's motion to dismiss and vacated the citation. Order ofDismissal,
August 8, 1994 (unpublished). The Commission granted the Secretary of Labor's petition for
discretionary review. For the reasons that follow, we vacate the judge's order and remand for
further proceedings.
I.

Factual and Procedural Background2
On March 16, 1994, MSHA issued a citation to ASARCO at its Young Mine, a zinc mine
in Tennessee. The citation alleged that a "skip tender"3 in the mine was exposed to an average of
thresholds shall not be of a greater magnitude than is characterized
as permissible by the Conference.
30 C.F.R. § 57.5001.

Section 57.5005, which governs control of exposure to airborne contaminants, provides:
Control of employee exposure to harmful airborne contaminants
shall be, insofar as feasible, by prevention of contamination,
removal by exhaust ventilation, or by dilution with uncontaminated
air. However, where accepted engineering control measures have
not been developed or when necessary by the nature of work
involved (for example, while establishing controls or occasional
entry into hazardous atmospheres t.o perform maintenance or
investigation), employees may work for reasonable periods of time
in concentrations of airborne contaminants exceeding permissible
levels if they are protected by appropriate respiratory protective
equipment ... .
30 C.F.R. § 57.5005.
2

This case was decided on ASARCO's motfon to dismiss prior to a hearing. The pertinent
·
facts are based on the parties' pleadings.
3

A "skip tender" is a miner who directs the movement of cages or elevators that move miners,
mine cars, and supplies between various levels of the mine and the surface. See Bureau of Mines,
U.S. Dept of Interior, A Dictionary ofMining, Mineral, and Related Ter.ms, 161, 1022 (1968).

2

2.3 milligrams of respirable silica-bearing dust per cubic meter of air (mg/m3), which exceeded the
permissible level. The citation further stated that, although respiratory protective equipment was
in use, all feasible engineering controls were not being used to control the exposure of employees
to dust.
ASARCO filed a notice of contest, asserting that it was in compliance with the applicable
standard and that the citation ~as based on a single, inaccurate dust sample. It also requested an
extension of the abatement time. The Secretary filed an answer and ASARCO moved to dismiss
based on the Commission's decision in Keystone.
In its motion, ASARCO c~ntended that the citation was based on a single-shift dust
sample and, citing Keystone, argued that the Commission had invalidated single-shift sampling as
a method of measuring respirable coal dust. Mot. to Dismiss at 1-2. The Secretary opposed
ASARCO's motion, asserting that Keystone dealt only with single-shift sampling in underground
coal mines. The Secretary further argued that in Keystone the Commission had invalidated the
Secretary's spot inspection program for coal mines on procedural grounds alone and had not
addressed whether sampling during a single shift was substantively reliable. Statement in Opp'n at
1-2. In reply, ASARCO cited testimony, given in a hearing before a judge in another
Commission case, on the unreliability of single-shift sampling. Reply to Opp'n at 1-2.

ASARCO's motion was granted and the citation was vacated; the judge stated:
I agree with the contestant that the validity of a citation issued on
the basis of analys.is of a single sample used to detennine the
average concentration of respirable dust in the atmosphere has been
decided adversely to the Secretary by the Commission in Keystone
Coal Mining Corp., 16 FMSHRC 6 (January 1994). That decision
applies equally to silica dust and coal dust in my opinion.
Order of Dismissal. The Secretary filed a petition for discretionary review, which ASARCO
opposed. ASARCO also moved to strike certain arguments set forth in the Secretary's petition,
asserting that they had not been raised before the judge. The Commission granted review.

II.
Disposition
At issue in Keystone was the validity of the Secretary's spot inspection program and
citations alleging violations of the respirable dust standard for underground coal mines based on
single-shift dust samples. The applicable mandatory standard, 30 C.F.R. § 70.1 OO(a), provides
that the "average concentration" of respirable dust in the mine atmosphere must be no greater
than 2 mg/m3 . Pursuant to section 202(£) of the Mine Act, 30 U.S.C. § 842(£), upon which 30
C.F.R. § 70.lOO(a) is based, the "average concentration" is to be determined by measurement

3

over a single shift unless the Secretary of Labor and the Secretary of Health and Human Services
find that such a sing}e--shift measurement "will not . .. accurately represent such atmospheric
conditions during such shift."
·
Section 202(f) of the Federal Coal Mine Health and Safety Act of 1969, 30 U.S.C.
§ 842(f) (1976) (amended 1977) ("Coal Act"), predecessor to the Mine Act, established a
virtually identical procedure for determining 11average concentration." Pursuant to section 202(t)
of the Coal Act, the Secretary of Interior and the Secretary of Health, Education and ·Welfare had
published a notice in the Federal Register stating their conclusion: "single shift measurement of
respirable dust will not, after applying valid statisti~al techniques to such measurement, accurately
represent the atmospheric conditions to which the miner is continuously exposed." 36 Fed. Reg.
13286 (July 17, 1971 ). See Keystone, 16 FMSHRC at 7-8. Title II of the Coal Act, including
section 202(f), was carried over to Title TI of the Mine Act, which establishes the mandatory
standards for respirable dust in underground coal mines. Id. at 11 and n. I.

In Keystone, the Commission concluded that the 1971 finding applied to MSHA sampling
of the atmosphere in underground coal mines, including the spot inspection program, and not only
to atmospheric sampling performed by operators. 16 FMSHRC at 11. The Commission further
concluded that the 1971 finding was a legislative rule and that the Secretary had failed to rescind
it through notice-and-conunent rulemaking, in accordance with section 202(t) of the Mine Act
and the Administrative Procedure Act (the "APA"), 5 U.S.C. § 551 et seq. Id at 12-16. The
Commission held that, because the spot inspection program bypassed the requisite rulemaking in
attempting to rescind the 1971 finding, the citations in question were invalid. Id at 16.
The Secretary argues that the judge incorrectly relied on Keystone because this case does
not involve an underground coal mine and, therefore, is not subject to section 202(t) of the Mine
Act, 30 U.S.C. § 842(f). The Secretary contends that section 201(a) of the Mine Act, 30 U.S.C.
§ 841(a), explicitly provides that section 202(f) is applicable only to underground coal mines.
Sec. Br. at 4-5. He also argues that ASARCO misstates the scheme of the Mine Act by asserting
that, with the enactment of the Mine Act, the provisions of the Coal Act, including section 202(t),
were made applicable to all mines. Sec. Br. at 10-11.
ASARCO contends that single-shift sampling in metal and nonmetal ~es does not result
in an accurate representation of atmospheric conditions, that the 1971 finding established·the
inaccuracy of such sampling, and that the decision in Keystone is dispositive here because the core
issue, the validity of single-shift sampling, is the· same. A. Br. at 2-4, 5-7. ASARCO also asserts
that, contrary to the review provisions of section 113(d) of the Mine Act, 30 U.S.C. § 841(d),
the Secretary attempts to raise on review issues not raised below. A. Br. at 7-16. ·

4

We agree with the Secretary that Keystone is not dispositive of the issue in this case.
Keystone did not reach the merits of single-shift sampling. 4 Contrary to AS ARCO's argument,
Keystone addressed only the procedural validity of single-shift samples in determining violations
of the respirable dust standard for underground coal mines, 30 C.F.R. § 70. lOO(a). Section
20l(a) of the Mine Act is dear: "The provisions of sections 202 through 206 of this title
[including section 202(t)] . .. shall be interim mandatory health standards applicable to all
underground coal mines until superseded . .. ." 30 U.S.C. § 841(a) (emphasis added). Thus, the
legal basis underlying Keystone limits its application to underground coal mines. s By contrast,
this case involves a citation alleging a violation of 30 C.F.R. § 57.SOOI(a) and§ 57.5005, the dust
standards for metal and nonmetal mines. Neither section 202 nor the Federal Register notice
pertain to metal and nonmetal mines. Thus, the issues in this case are not controlled by the
Commission's decision In Keystone. The judge erred in dismissing the citation on that basis.

4

On February 18, 1994, the Secretary published in the Federal Register his intent to rescind
the 1971 Federal Register notice and to use single-shift samples, in addition to multiple-shift
samples, to enforce the respirable dust standard in coal mines. 59 Fed. Reg. 8356.
5

The Commission denies ASARCO's motion to strike the Secretary's argument that section
202(t) applies only to underground coal mines. In its opposition to ASARCO's motion to dismiss,
the Secretary discussed and distinguished Keystone.. relying in part on section 202(£). See Sec.
Opp'n. at 2. Thus, section 202(£) was raised and argued sufficiently before the judge to meet the
requirements of section 113(d)(2), 30 U.S.C. § 823(d)(2). Further, the Secretary also opposed
ASARCO's theory before the judge that Keystone is applicable to metal and nonmetal mines and
that opposition inherently encompassed his argument on review concerning section 202(£). See
generally Beech ForkProcessing,Jnc., 14 FMSHRC 1316, 1319-21(August1992). We need
not reach the other issues raised in ASARCO's motion to strike.

5

m.
Conclusion

For the foregoing reasons, we vacate the judge's order dismissing the citation and remand
for further appropriate proceedings consistent with this opinion.

Joyce A. Doyle, Commissioner

6

Susan E. Long, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Lindsay Simmons, Esq.
Henry Chajet, Esq.
Jackson & Kelly
2401 Pennsylvania Ave., N.W.
Suite 400
Washington, D.C. 20037

7

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20008

January 20, 1995

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. LAKE 93-241

BUCK CREEK COAL COMPANY, INC.

BEFORE: Jordan, Chainnan; Doyle, Holen and Marks, Commissioners
DECISION
BY: Jordan, Chairman; Doyle and Holen, Commissioners
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1988) (''Mine Act" or "Act"). The Department of Labor's Mine Safety
and Health Administration ("MSHA") cited Buck Creek Coal Company, Inc. ("Buck Creek") for
an alleged violation of30 C.F.R. § 75.360(a) (I 992). 1 Administrative Law Judge T . Todd
Hodgdon concJuded that Buck Creek violated section 75.360(a) by permitting three miners to
enter its mine before the preshift examination had been completed and recorded at the surface. 16
FMSHRC 133, 137 (January 1994) (ALJ). The judge also determined that the violation was not
significant and substantial ("S&S"), but resulted from Buck Creek's unwarrantable failure to
comply with the standard. Id. at 137-40.
Both parties timely filed petitions for discretionary review. The Secretary sought review
of the judge's conclusion that the violation was not S&S. Buck Creek sought review of the
judge's determination that the Secretary had established a violation of the standard and that Buck

1

Section 75.360(a) provides:
Within 3 hours preceding the beginning of any shift and
before anyone on the oncoming shift, other than certified persons
conducting examination~ required by this subpart, enters any underground area of the mine, a certified person designated by the operator shall make a preshift examination.

8

Creek's conduct resu1ted from unwarrantable failure. Buck Creek also alleged that the judge had
deprived it of due process. The Commission granted the petitions.
For the reasons that follow, the Commission affirms the judge's conclusions that Buck
Creek violated section 75.360(a) and that the violation resulted from Buck Creek's unwarrantable
failure; we reverse the judge's determination that the violation was not S&S. We conclude that
Buck Creek was not deprived of due process.

I.

Factual and Procedural Background
Buck Creek operates an underground coal mine in Sullivan, Indiana. The mine, developed
in two sections referred to as "north" and "south," extends about three miles from one end to the
other. Entry is gained through the bathhouse portal, which is situated near the middle of the mine.
The mine was idle from 3:30 p.m. on Saturday, April 24, 1993, until Monday morning,
April 26. Buck Creek postponed the start of the first shift on April 26 from 7:00 a.m. to
9:00 a.m. 16 FMSHRC at 134; Tr. 19, 111, 167. Charles Austin, mine foreman, and Charles
Chin, section foreman, conducted the preshift examination; each examined one side of the mine.
According to the preshift books, the examination of the north side began at 6:22 a.m. and
concluded at 7:22 a.m.; the examination of the south side began at 7:00 a.m. and was completed
at 7:30 a.m. 16 FMSHRC at 134.
In addition to the preshift examiners, three miners, Carlos Maggard, Dave Sales and Terry

O'Bannon, were in the mine at 6:45 a.m., when MSHA Inspectors John Stritzel and Mike Bird
arrived to conduct a ventilation inspection. Maggard and Sales were certified examiners. The
three had descended prior to the completion of the preshift examination in order to repair a
mantrip used to transport miners to the face. 16 FMSHRC 133-34, 137, 139~ Tr. 163. When
they reached the bottom of the slope, where the mantrip was situated, that area had been
examined by a preshift examiner. 16 FMSHRC at 134-35, 139.
Mine foreman Austin called the results of his preshift examination to the surface at
7:35 a.m. At that time, Inspector Stritzel told Austin to withdraw all miners from the mine and
issued Order No. 4055142 pursuant to section 104(d)(2) of the Act, 30 U.S.C. ·§ 814(d)(2),
which alleged that Buck Creek violated 30 C.F.R § 75.360(a) and that the violation was S&S and
a result of the operator's unwarrantable failure.2. The order was terminated after the miners were
2

Order No. 4055142 states:
Three miners entered the mine at 6:45 a.m. without a valid pre-shift

9

withdrawn and instructed by Buck Creek's Safety Director not to reenter the mine until the
preshift examination was completed and the results recorded. 16 FMSHRC at 134-35; Joint
E x. 1. Maggard, Sales and O'Bannon were assigned other work following their return to the
surface. See Tr. 214. Normally, employees performing maintenance work join the oncoming
production shift. Id.
Following an evidentiary hearing, the judge concluded that, by permitting miners to enter
the mine before completion of the preshift examination, Buck Creek violated section 75.360(a).
16 FMSHRC at 135-37. The judge also concluded that the violation was not S&S, finding that
the Secretary had failed to establish that the violation would result in a reasonable likelihood of
injury. Id. at 137-39. He further concluded that the violation was due to Buck Creek's unwarrantable failure. Id. at 139-40. The judge assessed a penalty of $3,000. Id at 141.

II.
Disposition

A. Violation
Section 75.360 essentially restates the requirements of section 303(d)(l) of the Mine Act,
30 U.S .C. § 863(d)(l). Under section 75.360(a), a certified examiner must conduct a preshift
examination within three hours before tithe beginning of any shift and before anyone on the
oncoming shift . . . enters any underground area of the mine . . . . ti Subsections (b) through (g) of
section 75.360 set forth the required elements of the examination. Under section 75.360(g), the
results of the preshift examination must be recorded in a book at the surface before miners are
permitted underground.
The judge found that the foot of the slope, where the miners were repairing the mantrip,
was an underground area of the mine. 16 FMSHRC at 136. Relying on the fact that Maggard,
Sales and O'Bannon worked during the morning shift and that repair of the mantrip was necessary

examination of the mine being completed. Two certified pre-shift
examiners were in the process of conducting the pre-shift examination. The south side of pre-shifting of the mine began at 7:00 a.m.
and finished at 7:30 a.m., called out to surface at 7:35 a.m. and
north side of mine pre-shift exam began at 6:22 a.m. and finished at
7:22 a.m. and was called out to surface at 7:30 a.m. Both pre-shift
examiners were operator's agents, I mine manager and 1 foreman.
Operator should know if pre-shift exam is completed before permitting miners to enter the mine.
Joint Ex. 1.

10

to enable other miners to travel to the face, the judge found that the miners were part of the
oncoming shift. Id. at 136-37. He concluded that, because the three miners arrived at the foot of
the slope before the preshift examination had been recorded, Buck Creek violated section
75.360(a). Id.
Buck Creek concedes that the plain language of section 75.360(a) requires a preshift
examination before any shift of workers enters the mine to perform production or non-production
work. B.C. Br. at 3. It asserts, however, that substantial evidence does not support the judge's
conclusion that Maggard, Sales, and O'Bannon were part of the oncoming shift and, thus, subject
to section 75.360(a). Id at 4-7. It also contends that the mine was idle when the three miners
ertered and that, pursuant to 30 C.F.R. § 75.361, only a limited examination of the slope area was
required before miners could enter. Id at 6-7. Buck Creek contends further that, because the
area where the miners were working had, in fact, been examined before they entered, Buck Creek
was in compliance with section 303(d)(2) of the Mine Act, 30 U.S.C. § 863(d)(2). Id at 8-9.
The Commission is bound by the terms of the Mine Act to apply the substantial evidence
test when reviewing an administrative law judge's factual determinations. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). The term "substantial evidence" means "such relevant evidence as a
reasonable mind might accept as adequate to support [the judge's] conclusion." Rochester &
Pittsburgh Coal Co., 11FMSHRC2159, 2163 (November 1989), quoting Consolidated Edison
Co. v. NLRB, 305 U.S. 197, 229 (1938).
We conclude that substantial evidence supports the judge's finding that Maggard, Sales
and O'Bannon were part of the oncoming shift and thus, that they were not permitted to enter the
mine before completion of the preshift examination. The overlapping schedules of the maintenance and production employees, together with the necessity of completing the mantrip repair
before production could begin, support the judge's finding that Maggard, O'Bannon and Sales
were the vanguard of the first shift on April 26.
The dictionary definitions of the term "shift" proffered by the operator, "[a] group of
people who work or occupy themselves in turn with other groups, a scheduled period of work or
duty," are sufficiently broad to encompass the three miners who entered the mine to perform
repair work. 3 Buck Creek also. relies on the definition of "normal work shift" contained in 30
C.F.R. § 71.2(i). B.C. Br. at 4. That term, which is used relative to respirable dust sampling,
applies only to the Part 71 regulations governing health standards at surface coal mines.•
Moreover, as the Secretary points out, it is unimportant, for purposes of the preshift standard,
whether the miners were the earliest crew of the first shift or whether they constituted a separate
maintenance shift; a preshift examination was required before they were permitted to enter the
mine.

3

B.C. Br. at 4, citing Webster's Third New Int'/ Dictionary (1976).

4

That it has no relevance to the preshift standard is evident by the fact that it is defined,
in part, as "a shift during which there is no rain .... " 30 C.F.R. § 71.2(i).

11

We also reject Buck Creek's contention that the operator was required to satisfy only the
supplemental examination provisions of section 75 .361. s That section, which implements section
303{m) of the Mine Act, provides, as relevant here, for a supplemental examination ofidle and
abandoned areas whenever miners who are underground are dispatched to an area of the ·mine that
was not required to be examined as part of the preshift examination. See 51 Fed Reg. 20,895
(1992). Such an examination is in addition to, not a substitute for, a preshift examination.
Moreover, the record makes clear that all miners had to travel through the area at the bottom of
the slope to reach the north and south faces. Tr. 174-77; Resp. Ex. A. Thus, the area was not
"idle. "6
To further support its position that its actions were not violative, Buck Creek erroneously
relies on the language of section 303(d)(2) of the Mine Act, 30 U.S.C. § 863(d)(2). Buck Creek
asserts that the judge erred by imposing an additional requirement that the results of the entire
examination be reported before miners enter the mine. B.C. Br. at 8. Section 303(d)(2)
complements section 303(d)(l) by prohibiting anyone, other than designated certified persons,
from entering a mine unless the preshift examination required under the preceding paragraph has
been made within the immediately preceding eight hours. Section 303(d)(2) does not repeat the
requirement of section 303(d)(I) that the results of the examination shall be reported to the
surface before anyone enters the mine.
Buck Creek's position is without merit. Section 303(d)(l) of the Mine Act and 30 C.F.R.
§ 75.360, the regulation under which it was cited, require that the results of the preshift examination be recorded at the surface before miners on an incoming shift enter the mine.7 Because we
have affirmed the judge's determination that Maggard, Sales and O'Bannon were part of a shift,
we conclude that the judge was correct in finding that Buck Creek violated section 75.360.
For the foregoing reasons, we affirm the judge's determination of violation.

s Section 75 .361 states in part:

(a) Except for certified persons conducting examinations
required by this subpart, within 3 hours before anyone enters an
area in which a preshift examination has not been made for that
shift, a certified person shall examine the area for hazardous conditions, determine whether the air is traveling in its proper direction
and at its normal volume, and test for methane and oxygen deficiency.
30 C.F.R. § 75.361.
6

The dissent erroneously concludes that the bottom of the slope "was an area of the mine
that was idle. 11 Slip op. at 11 .
7

We note that section 75.360(a) does not authorize piecemeal examinations of a mine.

12

..

B. Significant and Substantial
A violation is S&S8 if, based on the particular facts surrounding the violation, there exists
a reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature. Cement Div., Nat'/ Gypsum Co., 3 FMSHRC 822, 825-26 (April
1981). In Mathies Coal Co., 6 FMSHRC 1(January1984), the Commission further explained:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under National
Gypsum, the Secretary ofLabor must prove: (I) the underlying
violation of a mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to
by the violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably
serious nature.

Id. at 3-4. See also Austin Power, Inc. v. Secretary, 861 F.2d 99, 103-04 (5th Cir. 1988), affg
9 FMSHRC 2015, 2021 (December 1987) (approving Mathies criteria).
The Secretary asserts that the failure to conduct a preshift examination is presumptively
S&S. In support, he argues that it was reasonably likely that failure to conduct .such an examination would leave undiscovered a hazard that would result in an injury. S. Br. at 17-20. Alternatively, the Secretary argues that the judge incorrectly applied the Mathies test and that the ·record
evidence supports an S&S finding. S. Br. at 21-25. Buck Creek challenges the use of a presumption because the record lacks evidence as to why such a presumption is legally supportable. The
operator further asserts that substantial evidence supports the judge's determination that the
alleged violation was not S&S. B.C. Rep. Br. at 3-7.

In determining that the violation was not S&S, the judge concluded that, although the
first and second elements of the Mathies test were established, the third element was not. He
found a violation of a mandatory safety standard that created a discrete safety hazard, noting that
the mine had "a history of roof falls and high methane levels." 16 FMSHRC at 139. He concluded that the Secretary had not proven the third Mathies element because two of the three
repairmen were certified preshift examiners, they entered the mine only as far as the foot of the
slope, and the area where the miners entered had already been inspected with no hazards noted.
Id. Substantial evidence does not support the judge's conclusion that the violation was not S&S.

8

The S&S terminology is taken from section 104 (d)(l) of the Act, 30 U.S.C. § 814
(d)(l), which distinguishes as more serious in nature any violation that "could significantly and
substantially contribute to the cause and effect of a . . . mine safety or health hazard . . . "

13

The considerations that the judge relied upon in addressing the third element of Mathies
are not dispositive of the issue. Although we do not lightly overturn a judge's factual findings,
neither are we bound to affirm such determinations if only slight or dubious evidence is present to
support them. See, e.g., Krispy Kreme Doughnut Corp. v. NLRB, 732 F.2~ 1288, 1293 (6th Cir.
1984); Midwest Stock Exchange, Inc. v. NLRB, 635 F .2d 1255, 1263 (7th Cir. 1980). Further,
the judge viewed the record narrowly, ignoring relevant evidence. See generally Cypros Plateau
Mining Corp., 16 FMSHRC 1610, 1613-14 (August 1994). In reviewing the whole record, an
appellate tribunal must also consider anything in the record that "fairly detracts" from the weight
of the evidence that supports a challenged finding. Universal Camera Corp. v. NLRB, 340 U.S.
474, 483 (1951).
The Secretary's evidence consisted chiefly of the testimony of Inspector Stritzel. He noted
that the mine had been idle over a weekend and that the maintenance workers were the first shift
back into the mine on Monday. Tr. 33. He further noted that the last preshift examination before
the miners descended had been conducted two days earlier. Tr. 37. During idle periods methane
may build up. Further, as Stritzel stated, falls or breaks in stoppings during idle periods could
interrupt ventilation, permitting methane to accumulate. Tr. 34, 117-18, 121. Indeed, the mine
had prior ventilation problems. Tr. 20. As the judge found, the mine had experienced methane
accumulations before the citation was issued and it had a history of roof falls. Tr. 35-36, 118-19.
We reject Buck Creek's contention that the miners were not exposed to any actual hazards
because the area where they performed their repair work had been inspected. Hazards in an
unexamined portion of the mine could affect the slope area where the repair crew was working.
The mine was developed for more than a mile both north and south of the area in question. See
Tr. 28, 45- 47, 172-73; Resp. Ex. A. Nor does the fact that two of the three miners were certified
inspectors bear on the S&S determination. They entered the mine to repair a mantrip, not to
inspect the mine, and there is no evidence their attention was focused on mine conditions rather
than on the mantrip.
Considering the record as a whole, we find that substantial evidence does not support the
judge's determination that Buck Creek's violation was not reasonably likely to result in an injury.
We also conclude that the fourth element of Mathies is established: injuries resulting from the
hazards posed are reasonably likely to be of a reasonably serious nature. Accordingly, we reverse
the judge's determination that the violation was not S&S.9

9

In light of our disposition, we need not reach the S&S presumption advocated by the
Secretary.

14

.

·

.·

C. Unwarrantable Failure
The unwarrantable failure terminology is taken from section 104(d) of the Act and refers
to more serious conduct by an operator in connection with a violation. In Emery Mining Corp., 9
FMSHRC 1997 (December 1987), the Conunission determined that unwarrantable failure is
aggravated conduct constituting more than ordinary negligence. Id at 2001 . This determination
was derived, in part, from the plain meaning of "unwarrantable" ("not justifiable11 or "inexcusable"), 11failure 11 ("neglect of an assigned, expected or appropriate action"), and "negligence" (the
failure to use such care as a reasonably prudent and careful person would use, characterized by
"inadvertence," "thoughtlessness," and "inattention"). Id Unwarrantable failure is characterized
by such conduct as "reckless disregard, 11 "intentional misconduct, 11 "indifference" or a "serious
Jack of reasonable care." ld. at 2003-04; Rochester & Pittsburgh Coal Corp. , 13 FMSHRC 189,
193-94 (February 1991). This detennination was also based on the purpose of the unwarrantable
failure sanctions in the Mine Act, the Act's legislative history, and judicial precedent. Emery, 9
FMSHRC at 2002-03.
The judge found that Buck Creek's failure to comply with the requirements for a preshift
examination was the result of more than inadvertence or thoughtlessness and thus arose from
Buck Creek's unwarrantable failure. 16 FMSHRC at 140. Buck Creek argues that its actions do
not constitute unwarrantable failure because any Conunission decision upholding the finding of a
violation would be one of first impression. B.C. Br. at 15. We disagree.
The preshift examination requirement is unambiguous and is of fundamental importance in
assuring a safe working environment underground. By its express terms, section 75.360 gives
notice to the mine operator of the requirement of a preshift examination under the circumstances
presented here. It is common knowledge that the preshift examination must be completed and
recorded at the surface before miners are allowed to enter a mine. We reject Buck Creek's_
argument that the preshift standard is ambiguous and that consequently it is absolved of unwarrantable failure.
We agree with the judge's conclusion that Buck Creek's failure to comply with the
requirement that a preshift examination be completed before miners are permitted underground
was the result of aggravated conduct, constituting more than ordinary negligence. By sending
miners underground prematurely, Buck Creek exhibited the "serious lack of reasonable care" that
constitutes unwarrantable failure. See Cyprus Plateau Mining Corp., 16 FMSHRC at 1616.
Accordingly, we affirm the judge's determination of unwarrantable failure.
·

D. Due Process
Buck Creek argues that the judge improperly considered information of a factual nature
contained in the Secretary's post-hearing brief: the Secretary alleged that McDowell was
superintendent of the Pyro William Station Mine when, following a fatal explosion, a citation was

15

issued for failure to conduct an adequate preshift examination in areas of the mine considered to
be idle. The Secretary argued to the judge that McDowell's involvement in that incident must
have made him aware of the requirements of the preshift standard. Buck Creek claims that the
judge relied on these statements in refusing to credit McDowell's testimony. ·
Although the Secretary's belated attempt to discredit McDowell was improper,10 Buck
Creek has failed to demonstrate that it was prejudiced thereby. The Secretary's post-hearing brief
provided information to support his argument that the judge should disregard McDowell's
testimony regarding distinctions between idle hours and production hours under the standard. S.
Post-Hearing Br. at 13-14. There is no indication that the judge in reaching his decision relied on
the passage in the Secretary's brief to which Buck Creek objects or that the material in question
was admitted by the judge. 11 The judge did not base his interpretation of the standard on a
credibility finding. Rather, he relied on the plain language of section 75.360(a) in determining that
a violation occurred. 16 FMSHRC at 13 7.
The judge's discrediting of McDowell related solely to his testimony that, before proceeding underground, the miners had called into the mine to check conditions.12 16 FMSHRC at 140,
n. 7. The judge discredited this testimony because he found it "self-serving, uncorroborated [and]
hearsay." Id Moreover, the testimony was not dispositive of any issue in this case. Even
assuming arguendo that the miners were told it was safe to go into the mine, a violation
occurred when they went underground prior to the completion of the preshift examination.
The testimony would not affect our determination that substantial evidence supports the judge's
conclusion that the violation was S&S. Furthermore, McDowell's testimony, if credited, would
not have militated against a finding of unwarrantable failure. Rather, the testimony would have

10

We note that Buck Creek likewise appended to its post-hearing briefinformation that
had not been introduced at the hearing. B.C. Post-Hearing Br. at 2.
11

Unlike juries composed of '"ordinary untrained citizens' ... judges possess professional
experience in valuing evidence." 1 l Strong, McCormick on Evidence 238 (4th ed. 1992)
(citations omitted). Appellate bodies reviewing cases tried without a jury generally presume that
the judge "disregarded the inadmissible and relied on the admissible evidence." Id The ability of
judges to distinguish admissible from inadmissible evidence has led to the common practice
"adopted by many experienced trial judges in nonjury cases of provisionally admitting all
debatably admissible evidence if objected to with the announcement that all questions of admissibility will be reserved until the evidence is all in." Id at 239 (citations omitted).
12

The judge credited McDowell over Inspector Stritzel when he accepted McDowell's
account of where the miners were working. 16 FMSHRC at 134. The inspector testified that
Austin had told him that one of the three miners was in "main north, main east" in "the north part
of the coal mine." Tr. 58; Gov't Ex. 1. McDowell testified that all three miners worked on the
mantrip repair at the foot of the slope. Tr. 180.

16

~ -·

provided additional evidence that the operator, through its supervisory agents, endorsed the
miners' entry underground prior to the completion of the preshift examination.

In any event, Buck Creek's attack on the Secretary's post-hearing submission is, in
essence, a request to overturn the judge's conclusion that McDowell's testimony regarding the
alleged call was not credible. As the Commission has observed, "a judge's credibility determinations may not be overturned lightly." Wyoming Fuel Co., nlk/a Basin Resources, Inc., 16
FMSHRC 1618, 1629 (August 1994), citing Quin/and Coals, Inc. , 9 FMSHRC 1614, 1618
(September 1987). It was within the judge's discretion to discredit McDowell's testimony for the
reasons the judge set forth in his opinion and we find no reason to overturn that determination.

m.
Conclusion
For the foregoing reasons, we affirm the judge's determination that Buck Creek violated
section 75.360(a) and that the violation resulted from its unwarrantable failure. We reverse the
judge's conclusion that the violation was not S&S, reject Buck Creek's claim that it was denied·
due process and remand for reassessment of a civil penalty consistent with this opinion.

Arlene Holen, Commissioner

17

Commissioner Marks, dissenting:

.-....

I dissent.
I would vacate the decision of the Administrative Law Judge on two independent grounds
and remand this case to the Chief Administrative Law Judge for reassignment to another
Administrative"Law Judge for a hearing de novo. First, in my view, the judge erred in not
adequately considering the contention of Buck Creek Coal Company, Inc. ("Buck Creek") that
under sections 303(d)(2) & (m) of the Mine Act, 30 U.S.C. § 801 et seq. (1988) ("Act"), it was
not required to conduct a section 303(d)(l) of the Act preshift examination under the facts and
circumstances of this case. Second, in my view, Buck Creek did not receive a fair hearing.

I.
The Judge Erred in Failing to Consider Whether a Section 303(d)(I) Preshift
Examination Was Required Under the Facts and Circumstances of This Case in
Light of Section 303(d)(2) & (m) of the Act and 30 C.F.R. § 75.361
The law generally requires that a preshift examination be conducted prior to a shift
entering the mine. See section 303(d)(l) of the Act, 30 U.S.C. § 863(d)(l), and 30 C.F.R. §
75.360(a). Buck Creek presented an argument that under sections 303(d)(2) & (m) of the Act
and regulation section 75.361, a preshift examination is not required when persons enter an idle
area of a mine that has not been preshifted, so long as a "certified person [has] examine[d] the
area for hazardous conditions, determine[d] whether the air is traveling in its proper direction and
at its nonnal volume, and [has] test[ed] for methane and oxygen deficiency." Section 75.361(a).
The judge did not adequately consider Buck Creek's position in this connection. I believe that the
judge erred in failing to consider whether, under sections 303(d)(2) & (m) of the Act and
regulation section 75.361, a supplemental examination may be conducted in lieu of a preshift
examination when anyone enters an idle area in which a preshift examination has not been
conducted.
Buck Creek proffered unrebutted testimony that the area into which its maintenance crew
descended to conduct repairs was an area of the mine that was idle and that had not been
preshifted. Buck Creek further proffered unrebutted testimony that a "certified person ...
examine[d] the area for hazardous conditions, detennine[d that] the air [was] trave~ing in its
proper direction and at its normal volume, and [had] test[ed] for methane and oxygen deficiency. 11
Section 75.361(a). Under these facts and circumstances, the judge erred by not fully addressing
the issues presented, namely: (1) whether Buck Creek's interpretation of Mine Act sections
303(d)(2) & (m) and regulation Section 75.361 is supported by the Act and its implementing
regulations; (2) whether the area of the mine in question was in fact an idle area within the
meaning of the Act and its implementing regulations; and (3) if issues (1) and (2) were answered
in the affinnative, whether a supplemental examination may be conducted in lieu of a preshift
examination under the circumstances presented. The judge did not address these issues. Rather,

18

the judge stated that "I do not decide what difference, if any, McDowell's self-serving, uncorroborated, hearsay testimony that the three men called into the mine before entering to determine if it
was safe to go in ... makes, since I do not credit that testimony." See Buck Creek Coal Co.,
Inc., 16 FMSHRC 133, 140 at n. 7 (January 1994). In my view, inasmuch as Buck Creek
presented unrebutted testimony that the area in question was idle and a "certified person ...
examine[d] the area for hazardous conditions, determine[d that] the air [was] traveling in its
proper direction and .at its nonnal volume, and [had] test[ed] for methane and oxygen deficiency[,]" it was incumbent upon the judge to decide the three issues set forth above. Section
75.36l(a). Therefore, I would vacate the judge's decision and remand the case for further
proceedings on those issues.

II.
Buck Creek Did Not Receive a Fair Hearing
In my view, Buck Creek did not receive a fair hearing. First, as noted above, the judge
failed to consider Buck Creek's contention that it was not required by law to conduct a preshift
examination under the facts and circumstances presented. The judge rejected Buck Creek1s
position in this connecti0n out of hand.
Second, the judge accepted and considered new, highJy prejudicial evidence that the
Secretary of Labor improperly submitted in its post-hearing brief The Secretary's new, highJy
prejudicial evidence in his post-hearing brief went to the issue ofunwarrantability. The Secretary
submitted evidence for the first time in his post-hearing brief to establish that Buck Creek1s failure
to conduct a preshift examination amounted to more than mere neg]igence. Again, in concluding
that Buck Creek's failure to conduct a preshift examination was unwarrantable, tJ:ie judge stated
that it would be "astonishing to find any miner who was not aware of [the preshift examination
requirement]." See Buck Creek Coal Co., Inc., 16 FMSHRC at 140. (Emphasis in the original).
Because of that view, the judge did not decide what difference, if any, Buck Creek's position that
it was not required by law to conduct a preshift examination made, since he did not consider Buck
Creek's position in this connection or find it persuasive on the issue of unwarrantability. Id. The
judge incorrectly rejected out of hand Buck Creek's position that a preshift examination was not
required by law under the facts and circumstances of this case, summarily concluding that Buck
Creek's position was specious and insufficient to defeat a finding of unwarrantability.
While the judge, in his decision, did not refer to the evidence that the Secretary submitted
in his post-hearing brief when he decided the issue ofunwarrantability, it is clear to me, for
several reasons, that Buck Creek was denied a fair hearing as a result of that submission. First,
Buck Creek was not given an opportunity to cross examine the evidence submitted by the
Secretary in his post-hearing brief. Second, the evidence submitted by the Secretary was
inflammatory and prejudicial. In this connection, the evidence submitted by the Secretary
suggested that Buck Creek's witness must have known about the Secretary's position on preshift
examinations in idle areas of a mine based on the witness's participation in an investigation of an

19

explosion in which ten miners lost their lives. Because this inflammatory and prejudicial evidence
was submitted by the Secretary in his post-hearing brief, Buck Creek was not afforded an
opportunity to confront or cross-examine this evidence. In Goldberg v. Kelly, 391 U.S. 254
(1970), the United States Supreme Court stated that:
Certain principles have remained relatively immutable in our jurisprudence.
One of these is that where governmental action seriously injures an individual, and
the reasonableness of the action depends on fact findings, the evidence used to
prove the Government's case must be disclosed to the individual so that he has an
opportunity to show that it is untrue. . . . [T]his is important in the case of
documentary evidence . . . . We have formalized these protections in the requirements of confrontation and cross-examination. They have ancient roots. They
find expression in the Sixth Amendment . . . . This Court has been zealous to
protect these rights from erosion. It has spoken out not only in criminal cases, ...
but also in all types of cases where administrative ... actions were under scrutiny. 11

Id at 270 (quoting Greene v. McElroy, 360 U.S. 474, 496-497 (1959)). I place a higher value on
the principles protected by the Sixth Amendment, namely confrontation and cross-examination,
than I do on the ability of any one, including judges, to put out of mind highly prejudicial
statements that they have heard or read . Experience has taught those of us who have tried
hundreds of civil and criminal lawsuits before judges and juries to be skeptical when we hear those
with no trial experience blindly state that a trier of fact was not prejudiced because he or she did
not refer to the highly prejudicial statements they read or heard, in their opinion. I am unwilling
to allow the inflammatory statements deliberately placed in the Secretary's post-hearing brief to be
written off as easily as the majority so casually sets them aside. Buck Creek is entitled to the
benefits of the Sixth Amendment. I would not trade their Sixth Amendment right on the chance
that the judge in this case was not adversely affected by the deliberate insertion by the Secretary's
counsel of highly inflammatory, prejudicial statements.
Accordingly, because the judge failed to consider Buck Creek's contention that it was not
required by law to conduct a preshift examination under the facts and circumstances of this case.
and allowed new, prejudicial evidence to be introduced in the Secretary's post-hearing

20

-·

brief, I would vacate the decision of the judge and remand this case to the Chief Administrative
Law Judge for reassignment to another judge for a hearing de novo. As a result of the foregoing,
I do not reach the other issues disposed of by my colleagues in this case.

Marc _Lincoln·Marks, Commissioner

21

Distribution

Colleen A. Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Patrick A. Shoulders, Esq.
Ziemer, Stayman, Weitzel & Shoulders
1507 Old National Bank Bldg.
P.O. Box 916
Evansville, IN 47706
Administrative Law Judge T. Todd Hodgdon
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

22

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET, N.W., 6lll FLOOR
WASHINGTON, D.C. 20006

January 24, 1995

JIM WALTER RESOURCES, INC.
Docket Nos. SE 93-56-R
SE 93 -13 2

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
and

UNITED MINE WORKERS OF AMERICA

BEFORE: Doyle, Holen and Marks, Commissioners 1

ORDER

BY THE COMMISSION:
In this consolidated contest and civil penalty proceeding pending on review, arising under
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1988),. counsel for
petitioner, Jim Walter Resources, Inc. ("JWR''), has filed a Motion to Withdraw Petition for
Review. The Secretary of Labor and intervenor, United Mine Workers of America, have
indicated that they do not oppose the motion. In the proceeding below, Administrative Law
Judge Gary Melick concluded that JWR had violated 30 C.F.R. § 75 . 316 and that MSHA's
rejection of a proposed modification to JWR's ventilation plan was not arbitrary or capricious.

In support of its motion, JWR states:
This case concerns MSHA's approval and interpretation of a model
dust control plan at the company's four mines. At three of the
mines, JWR has ceased operating under the terms of the disputed
plan. At the remaining mine, MSHA's interpretation of the plan is
now clear. . . . As such, further litigation with respect to this plan

1

Chairman Jordan has recused herself in this matter.

23
...... - ..

. .. .

would not involve the best use of judicial, MSHA or JWR's
resources.
Motion at 1.
Upon consideration of JWR's motion, we grant it See Golden Oak Mining Co., L.P., 12
FMSHRC 1758 (September 1990).
Accordingly, the Commission's direction for review is vacated and this proceeding is
dismissed.

Arlene Holen, Commissioner

24
::;..:• .

Distribution

J. Alan Truitt, Esq.
Maynard, Cooper & Gale, P.C.
1901 Sixth Avenue North
2400 AmSouth/Harbert Plaza
Birmingham, AL 35203
Stanley Morrow, Esq.
Jim Walter Resources, Inc.,
P.O. Box 133
Brookwood, AL 35444
Patrick K. Nakamura, Esq.
Longshore, Nakamura & Quinn
300 Landmark Center
2100 First Avenue North
Birmingham, AL 35203
Colleen A. Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

25

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 25, 1995

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 93-295

v.

PEABODY COAL COMPANY

BEFORE: Jordan, Chairman; Doyle and Holen, Commissioners

DECISION

BY THE COMMISSION:

This civil penalty proceeding, arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1988), presents the issue of whether a violation by Peabody Coal
Company ("Peabody") of its ventilation plan was significant and substantial ("S&S").
Administrative Law Judge Arthur Amchan concluded that the violation was not S&S. 15
FMSHRC 1887 (September 1993) (ALJ). For the reasons that follow, we affirm the result
reached by the judge.
I.

Factual and Procedural Bac.kground
Peabody owns and operates the Martwick mine, an underground coal mine in
Muhlenberg County, Kentucky. On November 19, 1992, Darold Gamblin, an inspector from the
Department of Labor's Mine Safety and Health Administration ("MSHA"), observed a
continuous mining machine operating 60 feet inby the last open crosscut in the No. 1 entry.
Gamblin instructed the operator of the continuous miner to shut it down and he then measured
the air flow 25 feet behind its cutting edge at the end of the line brattice. He found the air flow to
be 2,340 cubic feet per minute ("cfm"), less than the 5,000 cfm required by Peabody's ventilation

26

plan. The inspector issued a section 104(a), 30 U.S.C. § 814(a), citation to Peabody, alleging an
S&S violation of 30 C.F.R. § 75.316 (1991) based on the air flow deficiency.1 Gov't Ex. 3.
At the hearing, the citation was amended to allege a violation of 30 C.F.R. § 75.370(a)(1),
which superseded section 75.316 three days before the inspection. 2 15 FMSHRC at 1891.
Peabody conceded the violation. Id. The judge determfoed, however, that the Secretary had
failed to prove that the violation was S&S. Id. at 1894. The Commission granted the Secretary's
petition for discretionary review, which challenged this determination.

II.
Disposition
Peabody's approved ventilation plan required that 11 [a] minimum of 5000 cfm of air shall
be delivered to the in by end of the line brattice before the scrubber3 [on the continuous miner] is
started and shall be maintained until the cut has been completed." Gov't Ex. 4, at 4, if 2. The
Secretary submits that the judge, in making his S&S determination, improperly focused on the
fact that the continuous mining machine was not running at the time the inspector took his air
flow reading. The Seci:etary contends that the judge erred in distinguishing US. Steel Mining
1

Section 75.316, which restated 30 U.S.C. § 863(0), provided as follows:
A ventilation system and methane and dust control plan and
revisions thereof suitable to the conditions and the mining system
of the coal mine and approved by the Secretary shall be adopted by
the operator and set out in printed form ....

30 C.F.R. § 75.316 (1991).
2

Section 75.370(a)(l) states in pertinent part:
The operator shall develop and follow a ventilation plan
approved by the district manager. The plan shall be designed to
control methane and respirable dust and shall be suitable to the
conditions and mining system at the mine ....

30 C.F.R. § 75.370(a)(l). This section became effective November 16, 1992. 57 Fed. Reg.
34683 (August 6, 1992).
3

The scrubber, a fanlike device, vacuums coal dust from the atmosphere by suctioning in air
from behind the continuous miner's cutting head and spraying it with water. The water-laden
dust is collected on a screen; the air is dried and discharged dust-free. See Tr. 88-90, 106-07,
109, 141-42.

27

Co., 7 FMSHRC 1125 (August 1985), in which the Commission found that a violation of a

ventilation plan provision was S&S. The Secretary also argues that the judge erred in rejecting
the inspector's testimony that injury or illness was reasonably likely to result if the violation
continued.
Peabody responds that the judge's S&S determination is supported by substantial
evidence and is not in conflict with US. Steel.
The S&S terminology is taken from section 104(d) of the Mine Act, 30 U.S.C. § 814(d),
and refers to a more serious type of violation. A violation is S&S if, based on the particular facts
surrounding the violation, there exists a reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious nature. Cement Div. , Nat'! Gypsum Co., 3
FMSHRC 822, 825-26 (April 1981). In Mathies Coal Co. , 6 FMSHRC 1(January1984), the
Commission further explained:
In order to establish that a violation of a mandatory safety
standard is significant and substantial under National Gypsum, the
Secretary of Labor must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard -- that is, a
measure of danger to safety -- contributed to by the viola~ion; (3) a
reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question
will be of a reasonably serious nature.
Id. at 3-4. See also Austin Power, Inc. v. Secretary ofLabor, 861F.2d99, 103-04 (5th Cir.
1988), affg 9 FMSHRC 2015, 2021(December1987) (approving Mathies criteria).
The issue in question is the third element of the Mathies test. Peabody conceded the
violation, establishing the first element. 15 FMSHRC at 1891. As to the second element, a
discrete safety hazard, the judge found that "the lack of 5,000 cfm of air prior to operation of the
scrubber increased the likelihood of serious injury or illness." Id. at 1893. The judge also found
that the fourth element was proven. He concluded that resulting injuries -- from inhalation of
excessive amounts of respirable coal dust as well as from explosions -- would be serious. Id. at
1891. The judge concluded, however, that the Secretary had failed to prove the third element of
Mathies, a reasonable likelihood that the 2,340 cfm air flow prior to the machine being placed in
operation would result in injury or illness. Id. at 1892-93.
The Secretary bears the burden of proving that a violation is S&S. See, e.g., Union Oil
Co. of Cal., 11 FMSHRC 289, 298-99 (March 1989). We agree with the judge that the Secretary
failed to establish the reasonable likelihood of injury or illness and, thus, failed to meet his
burden of proof.

28

·:.

The inspector measured the air quantity while both the scrubber and the continuous miner
were off and cited Peabody for its failure to deliver 5,000 cfm before the scrubber was started.
At hearing, the Secretary's case essentially relied upon the testimony of Inspector Gamblin, who
testified that, without 5,000 cfm air flow, a person "could" be exposed to respirable dust and that
pneumoconiosis "can" result. Tr. 93, 97. He also stated that methane ignitions "can" result. Tr.
93. He said that ignition sources "could" still be present when the continuous miner is not
operational. Tr. 120. The inspector was also concerned with the danger of methane and dust
recirculation due to inadequate air flow, but he indicated only that recirculation "can" or "could"
occur. Tr. 122. Gamblin's testimony, as found by the judge, does not establish that delivery of
2,340 cfm of air before the scrubber is started, when no mining is occurring, would be reasonably
likely to result in injury or illness. See Union Oil, 11 FMSHRC at 298-99.
The judge rejected the Secretary's argument that U. S. Steel is controlling here. In U.S.
Steel, the operator was cited for running ~ts continuous miner while its air quantity was below the
required level of 5,000 cfm and, based on the evidence presented in that case, the Commission
determined that U.S. Steel's failure to provide the required level of air during mining was S&S.
7 FMSHRC at 1126-31. Under Commission precedent~ however, determination of whether a
violation is S&S must be based on the facts surrounding the violation as evidenced in the record.
See, e.g., Texasgulf, Inc., 10 FMSHRC 498, 501-03 (April 1988). The facts giving rise to this
violation differ significantly from those in US. Steel: here, the violation rested on the operator's
failure to provide a specific quantity of air before either the scrubber or continuous miner was
started. Thus, we conclude that the judge was correct in distinguishing the Commission's
holding in US. Steel from the issue in this case.
The Secretary also argues that Peabody w.as grossly out of compliance with its ventilation
plan and that there is no evidence that, during production mining, operation of the scrubber
would have increased the air flow to 5,000 cfm or more. 4 Inspector Gamblin conceded that the
scrubber was in operation until he requested that it be shut down. Tr. 108-09. The Secretary
presented no evidence as to the air quantity being delivered prior to the shutdown and the record
contains no evidence that the inspector measured the air prior to the shutdown. Thus, the
Secretary did not provide support for his theory that the air flow during production would also be
inadequate. In fact, Gamblin testified that, with the scrubber running, an air flow of
approximately 5,000 to 6,700 cfm could be generated. Tr. 110. In reaching our conclusion that
the Secretary failed to prove that the cited violation was S&S, we do not suggest that there is a
threshold of diminished air flow required for a ventilation plan violation to be considered S&S.

4

The judge found and the Secretary has conceded on review that, had the air quantity been
measured with the scrubber in operation, the air flow would have been greater than that measured
by the inspector. 15 FMSHRC at 1892-93; PDR at 7 n.5.

29

III.
Conclusion
For the foregoing reasons, the decision of the Administrative Law Judge is affirmed.

v.~tf_ &,~~
Joyce A. Doyle, Commissioner

Arlene Holen, Commissioner

30

/

Commissioner Marks, not participating:
I assumed office after this case had been briefed, considered at a Cominission decisional
meeting, and a decision had been drafted. As a new Commissioner, I possess legal authority to
participate in pending cases and such participation is discretionary. In light of these
circumstances, I elect not to participate in this case.

31

Distribution

Jerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
David R. Joest, Esq.
Peabody Coal Company
1951 Barrett Court
P.O. Box 1990
Henderson, KY 42420
Administrative Law Judge Arthur Arnchan
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

32

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN

6 1995

LARRY J . NEASE,

v.

DISCRIMINATION PROCEEDING
Complainant
Docket No. KENT 94-891-D

IVA COAL COMPANY,
Respondent

:

PIKE CD 94-09
No. 2 Mine

DECISION
Appearances:

Mr . Larry J. Nease, Cumberland, Kentucky, Pro Se;
Gerald L. Gray, Esq., Gerald Gray Law Firm, P.C.,
Clintwood, Virginia, for Respondent.

Before:

Judge Hodgdon

This case is before me on a complaint of discrimination
brought by Larry J . Nease against Iva Coal Company under Section
105{c) of the Federal Mine Safety and aealth Act of 1977, 30
u.s.c. § 815{c). For the reasons set forth below, I find that
Mr. Nease did not engage in activities protected under the Act
and, therefore, was not discriminated against by Iva Coal.
Mr. Nease filed a discrimination complaint with the
Secretary of Labor's Mine Safety and Health Administration (MSHA)
pursuant to Section 105(c) {2) of the Act, 30 u.s.c. § 815(c) (2) .
MSHA concluded that the facts disclosed during its investigation
did not constitute a violation of Section 105(c}. Mr. Nease then
instituted th i s proceeding before the commission under Section
lOS(c) (3), 30 u.s.c. § 815(c} (3).
The case was heard on November 14, 1994, in Big Stone Gap,
Virginia. Gregory G. Boggs, James P. Owens, E. Randall Ferguson
and Larry J. Nease testified for the Complainant. David L.
Rutherford, Gary L. Rutherford and James E. Harris testified on
behalf of the Respondent.

SUMMARY OF THE EYIDENCE
Mr. Nease was hired by Iva Coal sometime around Christmas
1993 as an inexperienced miner. He was assigned to work as a
miner helper on the second shift. Sometime in January 1994 he
and three other employees were laid off because the company was
experiencing low production. Mr. Nease was recalled to work four
days later and given a job separating rock from coal at the

33

"picking table." He was subsequently taken off of the "picking
table"· and reassigned as a miner helper on the first shift. On
February 15, 1994, he was discharged by Iva Coal •.
Mr. Nease testified that his termination was a "setup."
(Tr. 35.) He said that shortly before he was laid off, he worked
under unsupported roof. He claimed that he told Mr. Boggs that
he was "going to report David [Rutherford] if he didn't call me
back to work." {Tr. 36.) He further asserted that the .incident
for which he was ultimately let go, allowing a shuttle car to
park on the cable between the continuous miner and the power
center causing the system to shut down, did not occur in his
presence and was not his fault. Finally, he denied that any of
the examples of his poor performance presented by the company's
witnesses happened.
Both Boggs , a scoop operator, and Owens, a roof bolter,
testified that they were working the second shift and observed
the Complainant accompanying a continuous miner under unsupported
roof . They both warned him not to work under unsupported roof.
Boggs stated that he, along with the miner operator and several
other miners, reported the incident to management, but that
Mr. Nease did not say anything to him at the time, nor did he
hear Nease say anything to anyone else about the occurrence.
Ferguson testified that on the day before the complainant
was fired, he rode out of the mine in a scoop with
Jerry Rutherford and Jamie Harris. He related that both miners
were mad about Nease "letting the miner pull the cathead out of
the power center." (Tr. 23.)
Gary Rutherford and Harris testified that they were both
present at the incident which resulted in Nease's dismissal.
Rutherford was operating the continuous miner for which Nease was
the helper, and Harris was operating the shuttle car which had
pulled up to the miner to take on a load of coal and got on the
miner ' s cable causing the system to stop working. Both stated
that the complainant was present at the rear of the miner and the
front of the shuttle car when this happened and that .he did
nothing to move the cable or to warn the shuttle car operator
that the car was on the cable.
David Rutherford testified that he is the owner of Iva Coal
Company and is involved in the day-to-day management of the mine.
He stated that he had hired the Complainant. He asserted that
Boggs told him about the unsupported roof incident, but did not
say that Nease was under unsupported roof . He maintained that he
never told Nease that he had to follow the miner under
unsupported roof, that Nease never told him that he had been
under unsupported roof and that Nease had never stated that he
was going to file a complaint for being under unsupported roof.

34

He recounted that after investigating the episode with the
shuttle car, he called Nease out of the mine and told he that he
was no longer needed.
FIN'DINGS OF FACT AND CONCLUSIONS OF LAW

In order to establish a prima facie case of discrimination
under Section 105(c) of the Act, a complaining miner bears the
burden of establishing (1) that he engaged in protected activity
and (2) that the adverse action complained of was motivated in
any part by that activity. Secretary on behalf of Pasula v.
consolidation Coal co., 2 FMSHRC 2768 (1980), rev'd on other
grounds sub nom . Consolidation Coal Co. v. Marshall, 663 F2d.
1211 (2d Cir . 1981); Secretary on behalf of Robinette v. United
castle Coa1 co., 3 FMSHRC 803 (1981); Secretary on behalf of
Jenkins v . Hecla-Day Mines Corp., 6 FMSHRC 1842 (1984); Secretary
on behalf of Chacon v . Phelps Dodge Corp., 3 FMSHRC 2508 (1981),
rev'd on other grounds sub nom . Donovan v. Phelps Dodge Corp ..,
709 F.2d 86 (D.C. Cir. 1983).
In this case, the Complainant has failed to establish that.
he engaged in pr.o tected activity. If Mr. Nease had complained to
management about working under unsupported roof, that would have
constituted engaging in protected activity. However, none of the
credible evidence shows that such a complaint was made to
management. David Rutherford testified that while he was made
aware of the incident, nothing was said to him about the
Complainant. making a safety complaint. Furthermore, since Boggs
testified that Nease did not say anything to him about the
incident, he could not have told Rutherford that Nease had a
complaint about working under unsupported roof.
The Complainant did not claim to have directly reported the
situation ~o management. Under his theory, he assumed that the
miner operator had informed management that he (Nease) was going
to report it. There is no evidence to support this theory.
Since there is no evidence that Nease complained to management,
either directly or indirectly, it cannot be said that Nease
engaged in protected activity. Further, since management was not
aware of any complaints on Nease•s part, it cannot be sai~ that .
they discriminated against him because of the complaints.

l As there is no evidence that Nease engaged in protected
activity, or that management was aware that he had engaged in
protected activity, it is not necessary to decide whether a miner
is engaging in protected activity when he threatens management
with the reporting of a safety violation unless management does
something that he wants done.

35

Finally, even if Mr. Nease had engaged in protected
activity, he has not shown that his firing was motivated in any
way by his having engaged in the protected activity. There is
evidence in the record that "Mr. Nease was on the lazy side and
that he didn't want to listen and he used a lot of bad language,"
(Tr. 42.), that he would take his hard hat off and sit against
the rib of the mine, that he worked under unsupported roof, that
coal buyers would not buy coal that he had "picked" because there
was too much rock in it and that when he was assigned to warn the
miner operator that the slack was out of the miner cable, he
failed to do so, which resulted in the cable being pulled out of
the power center. All of these provide ample basis for
discharging him.
ORDER
I conclude that Mr. Nease did not engage in protected
activity and that, even if he did, no adverse action was taken
against him because of it. Accordingly, it is ORDERED that the
complaint filed by Larry J. Nease against Iva c.o al Company for
violation of Section lOS(c) of the Act is DISMISSED.

~~~

Administrative Law Judge

Distribution:
Mr. Larry J. Nease, 232 Nease Hollow Road., Cumberland, KY
(Certified Mail)

40823

Gerald L. Gray, Esq., Gerald Gray Law Firm, P.C., P.O. Box 929,
Clintwood, VA 24228 (Certified Mail)
/lbk

36

FEDERAL KINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW Jll>GES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN

9 1995

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

CIVIL PENALTY PROCEEDING
Docket No. WEVA 94-238
A.C. No. 46-08174-03537

v.
KENNIE-WAYNE, INC.,
Respondent

..

Mine: Kennie-Wayne No. lA

DECISION.
Before:

Judge 'i unchan

This case is before me on a stipulated record. The only
issue is whether payment of the proposed civil penalties will
adversely affect Respondent's ability to continue in business.
In Sellersburg Stone Co., 5 FMSHRC 287, 294 (March 1983), the
Commission held, "[i]n the absence of proof that the imposition
of authorized penalties would adversely affect (an operator's]
ability to continue in business, it is presumed that no such
adverse effect would occur." See also Spurlock Mining Company.
~' 16 FMSHRC 697, 700 (April 1994).
From these decisions I
infer that the operator not only has the burden of going forward
with evidence·, it has the burden of proving that payment of the
penalties will adversely affect its ability to stay in business.
The total amount of penalties proposed for the two citations
and one order in this case is $5,601. 1 However, Respondent's
schedule of liabilities attached to its July 19, 1994, contract
of sale indicates $36,560.45 in outstanding MSHA penalties.
Moreover, Administrative Law Judge William Fauver's decision
and order in Kennie-Wayne, Inc., Docket Nos. WEVA 93-471 through
WEVA 93-473 (December 5, 1994), assesses an additional $40,454
in civil penalties under the Act. 2

1

These citations and order are affirmed based on the
stipulations of the parties.
2

Kennie-Wayne. Inc., Docket Nos. WEVA 93-471, WEVA 93-472,
and WEVA 93-473 (ALJ Decision December 5, 1994).
37

· In the instant proceeding the parties have made the
transcript of the August 30, 1994, hearing before Judge Fauver
in Docket Nos. WEVA 93-471 through WEVA 93-473 part of the
record. That transcript establishes that Stephen Hairston
purchased Kennie-Wayne on July 16, 1994 (Tr. 6-7).
In this case, as in the one before Judge Fauver,
Mr. Hairston contends that Kennie-Wayne mines coal under a
contract with M & H Coal Company (M & H). M & H leases the
mine property from McDonald Land Company. Respondent states
that it cannot sell the coal that it mines to anyone other
than M & H without M & H's permission. Mr. Hairston testified
that he purchased Kennie-Wayne with the understanding that he
would be able to sell any coal not purchased by M & H to Hampden
Coal Company, but that M & H has neither paid him in a timely
fashion nor allowed him to sell to Hampden (Tr. 8-11, 18, 39-40).
As noted by Judge Fauver, the record does not establish
that Respondent is contractually prohibited from selling its
coal to customers other than M & H (Judge's decision, Docket
Nos. WEVA 93-471 through WEVA 93-473, page 1). Moreover, the
record establishes only that M & H was five days late on
one payment for coal delivered by Respondent (Tr. 16-18).
Judge Fauver ruled against Respondent primarily on the
grounds that it had not established that it was on the brink
of financial collapse (Judge's decision, page 3). I go
one step further and find that even if Respondent's ability
to continue in business is in jeopardy, the proposed penalties
in this case are largely irrelevant to its situation.
Respondent's accountant, Glenn Hall, testified that
Kennie-Wayne's financial well-being was "precarious" (Tr. 59).
However, he stated further that if Respondent could sell its
coal to Hampden Coal its cash flow would improve and it could
resume profitable operations {Tr. 59-60).
Thus, I conclude that if Respondent is successful in
getting its shipments to Hampden resumed, or in getting paid
by M & H or other customers, it will be able to continue in
business regardless of whether I reduce the penalties in this
case. Conversely, if Respondent is unsuccessful in these
endeavors it will likely go out of business even if I reduce
the penalties herein to one dollar.
In conclusion, I find that the instant record indicates
that assessment of the $5,601 civil penalty proposed by the
Secretary will have no effect on Respondent's ability to
continue in business. Therefore, I assess civil penalties
in that amount.

38

ORDEB

Respondent is ordered to pay Petitioner $5,601 in civil
penalties within 60 days of this decision, or pursuant to·
any payment plan to which the parties may agree. Upon payment
of the penalties this case is DISMISSED.

OJ~c/~
thArthur J. Amchan
Administrative Law Judge
Distribution:
Jav ier I .. Romanach, Esq . , Office of the Solicitor,
U. S. Department of Labor, 401 5 Wilson Blvd . ,
Suite 516, Arlington, VA 22203 (Certified Mail)
Daniel E. Durden, Esq., Howe, Anderson & Steyer,
P.C., 1747 Pennsy~vania Ave., N. W., Suite 1050,
Washington, D.C. 20006 (Certified Mail)
/lh

39

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 1 1 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 91-187

A.C. No. 15-16715-03507
No. 2 Mine

DANIEL LEE COAL COMPANY,
INCORPORATED,
Respondent
DECISION
Appearances:

Mary Sue Taylor, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Petitioner.

Before:

Judge Barbour

This civil penalty proceeding arises under section 105(a)
of the Federal Mine Safety and Health Act of 1977 (Mine Act).
The Secretary of Labor (Secretary), on behalf of his Mine
Safety and Health Administration (MSHA), petitions for the
assessment of a civil penalty for a violation of mandatory
safety standard 30 C.F.R. § 75.220. The standard requires the
operator of an underground coal mine to adopt and to comply
with a roof cont~ol plan approved by MSHA. The Secretary
alleges that on July 11, 1990, Daniel Lee Coal company (Daniel
Lee) violated the standard at its No 2 Mine, an underground
coal mine located in Letcher County, Kentucky, when it changed
the type of roof bolts used at its mine without first notifying
MSHA.
PROCEDURAL HISTORY
The Secretary's petition foF assessment of civil penalty
was received in the Commission's Docket Office on April 1, 1991.
On September 3, 1991, Harold D. Bolling, the company's chief
executive officer, filed an entry of appearance on behalf of
the company. Three days later Bolling filed a response to the
Secretary's petition. In the response he denied generally the
Secretary's allegations.
on October 17, 1991, the case was erroneously stayed pending
the resolution of a case that was then before the Commission for
decision. The error was not discovered until after the instant
40

matter had been dismissed. The Secretary therefore moved to
reinstate his petition. On November 16, 1993, the Commission
granted the motion, reopened the case and remanded the matter
to the Chief Judge. on November 17, 1993, the Chief Judge
ordered the parties to confer and to advise him on or before
December 22, 1993, of the results of the conference. The Chief
Judge noted that failure to comply cquld result in a default.
Approximately one month later, counsel for the Secretary
filed with the Commission a copy of a cover letter that was
attached to a joint settlement motion. The letter indicated
the parties had agreed to settle the case. However, nothing
further was heard from the parties and on September 2, 1994,
the Chief Judge ordered the Secretary to show cause why the
matter should not be dismissed for failure to prosecute.
on September 15, 1994, counsel responded that she had made
numerous attempts to get Harold Bolling to return the settlement
motion for filing and that, "[t]he failure to forward a written
settlement in this matter is due to the dilatory action of the
[R]espondent" (Secretary's Response to Order to Show cause 2).
On September 21, 1994, the Chief Judge found the response to be
adequate and assigned the case to me.
The matter was scheduled to be h~ard on October 13, 1994,
in Pikeville, Kentucky. The company's copy of the notice of
hearing was mailed to Bolling at his business address. The
return receipt indicates that it was received on September 26,
1994. The receipt is signed by Betsy Addington, Bolling's agent.
On October 5, 1994, the company's copy of the notice of hearing
site was sent by facsimile copy, as well as by registered mail,
to Bolling at the same address. The return receipt indicates
the "hard copy" was received by Bolling on October 11, 1994.
Again, Betsy Addington signed for Bolling.
At 8:30 a.m., on October 13, 1994, the matter was called
for hearing in Pikeville. Counsel for the Secretary entered
her appearance. Harold Bolling did not. At my request,
counsel for the Secretary described her attempts to contact
Bolling. Counsel explained that on September 28, 1994, she
had called his office. Counsel was told that Bolling was
"in court," but that he would return counsel's telephone call
that day. He did not.
Counsel stated that she called again on September 29 and
was told that Bolling was "in court." She also was told to
telephone Bolling after 4:00 p.m. She did, and there was no
answer (Tr. 11-12).
Counsel explained that on September 30 she spoke with
Bolling•s secretary on two occasions. According to counsel,
the secretary was concerned because _she had spoken with my

41

office and understood there was to be a conference call. {I
had tried to arrange such a call among counsel, Bolling and
me that day.) The secretary told counsel that Bolling was
out of the off ice and that she expected he would call counsel
or me . He did not (Tr. 12-13).
I recessed the hearing for one half hour and asked counsel
to contact Bolling by telephone to determine his intentions.
In the meantime, I placed a telephone call to my office to
determine if Bolling had attempted to reach me there. When the
hearing resumed, I reported that Bolling had not attempted to
contact me and counsel reported that Bolling's secretary told
her that Bolling was not in the off ice and that there was nothing
on his calendar to indicate he intended to attend the hearing.
Counsel stated she made two additional calls during the recess
and was told that Bolling had not arrived at the off ice and that
no one had any knowledge of his intentions or his whereabouts
{Tr . 14-16).

I expressed consternation at Bolling•s failure to appear
or to otherwise contact me or counsel, and the hearing proceeded
as scheduled (Tr. 17-18).
30 C.F.R .

ORDER NO.
3160289

7/11/90

§

75.220

PROPOSED PENALTY
$400

THE SECRETARY'S WITNESSES AND EVIDENCE
NANCY EDMQNDS
Nancy Edmonds is a coal mine inspection supervisor for
MSHA, She is also the custodian of records at the agency's
Paintsville, Kentucky, Subdistrict Office. In her capacity
as records custodian, ~he identified the roof control plan in
effect at Daniel Lee's No. 2 Mine on July 3, 1990 and Order
No. 3160289, an order issued to Daniel Lee on July 11, 1990,
and signed by MSHA Inspector Norman Page (Gov. Exh. Nos. 1 and
2; Tr. 22-23).
AFFIDAVIT OF NORMAL PAGE
Counsel explained that Page was unable to appear as a
witness due to a medical emergency involving his son. Counsel
therefore presented Page's affidavit. In the affidavit, Page
stated that on July 11, 1990, when inspecting the 001 working
section of the No. 2 Mine, he determined the company had changed
the roof bolts from 48 inch resin-grouted bolts to 36 inch
mechanical bolts. The 36 inch bolts had been used for a distance
of approximately 150 feet in the Nos. 1 though 3 entries and

42

in the connecting crosscuts. The approved roof control plan
sanctioned only the use of· 48 inch resin-grouted bolts in this
area.
The roof had surf ace cracks and water was seeping through
it. The condition of the roof indicated to Page that the roof
might be unstable. Because of the condition of the roof, Page
believed that changing the type of roof support without first
obtaining MSHA's approval was reasonably likely to result in
a serious accident (Gov. Exh. No. 3).
In addition, because the difference between the two types
of roof bolts was visually obvious, Page believed mine management
would have known that the 36 inch roof bolts were being used
(Gov. Exh. No. 3).
BUSTER STEWART
Buster Stewart is an MSHA roof control specialist. As such,
it is his job to evaluate roofs and to determine what should be
included in MSHA-approved mine roof control plans {Tr. 27).
Stewart conf irmeq that under the plan approved for No. 2 Mine,
48 · inch resin-grouted roof bolts were to be used to support the
roof in the subject area (Tr. 29). Stewart explained that when
a resin-grouted roof bolt was inserted in the roof, the resin or
glue was released and spread into the cracks in the roof strata.
The glue helped to hold the roof in place. When resin-grouted
bolts were used in sequence, they were like having "five or
six 2 by 4s • .• glued ••• all together ••• form[ing] a beam
across" (Tr. 31). Stewart described a ·resin-grouted bolt as
"the best roof support" {Tr. 33).
A mechanical roof bolt uses a chuck to secure the roof.
{The bolt functions in a manner similar to a toggle bolt.}
In Stewart's opinion, the problem with mechanical bolts was
that if they were not anchored in firm roof, they would pull
out (Tr. 34-35). The mine has a shale roof, and Stewart
believed that with such a roof it .was difficult to find firm
material in which to anchor mechanical roof bolts (Tr. 51-52).

Stewart testified he had read Page's affidavit. Stewart
stated that when Page described water coming through the roof
it meant to Stewart that there were interior cracks in the roof
(Tr. 38). Resin-grouted bolts could seal the cracks (Tr. 38-39).
With mechanical bolts a roof fall was possible (Tr. 39-40).
When an operator wants to change the type of roof bolts,
MSHA will first conduct a stratus scope test to determine the
roof's consistency. In addition, MSHA will conduct a "pull

test" to determine the holding power of the proposed bolts
(Tr. 40-41).

43

Because the equipment used to install mechanical roof
bolts is different from that used to install resin-grouted
bolts, Stewart believed a mine foreman would have known which
kind of bolt was being used (Tr.42). In addition, because the
section foreman makes sure the roof bolting machine operator
is supplied with roof bolts and with glue, the section foreman
also would have been aware of the type of roof bolts used
(Tr. 43, 46-47). Finally, Stewart believed that it would have
taken at least three shifts to roof . bolt the area cited in the
order (Tr . 49}. ·
THE VIOLATION
Section 75.220 requires each mine operator to develop and
follow a roof control plan approved by MSHA. Here, the roof
control plan for No. 2 Mine in effect on July 11, 1990, provided
for the use in different areas of 36 inch conventional roof bolts
and 48 inch resin-grouted bolts (Gov . Exh. No. 1 at 4-5). The
plan also stated, "MSHA shall be notified and an investigation
made and approval granted before resin bolting can be discontinued" (.Id.&. at 5). It is the Secretary's contention, as stated
in the order, that 48 inch resin-grouted roof bolts were required
in the cited area . The evidence supports this assertion and I
accept it. It is also the Secretary's contention that 36 inch
mechanical roof bolts were used without MSHA being notified and
without an investigation being made. The evidence likewise
supports this assertion and I except it. I conclude, therefore,
that Daniel Lee was in fact operating in contravention of its
approved roof coritrol plan and that the violation of section
75.220 existed as charged.
SIGNIFICANT AND SUBSTANTIAL
The violation was cited in an order of withdrawal issued
pursuant to section 104(d}(l) of the Act, 30 u.s.c. § 814(d) (1) .
One of the inspector's findings in issuing the order was that
the violation constituted a significant and substantial (S&S)
contribution to a mine safety hazard. A four-part test for
determining whether a violation is S&S was enunciated by the
Commission in Mathies Coal co., 6 FMSHRC 1, 3-4 (January 1984).
It is well known and need not be repeated here.
I have concluded that the violation of section 75.220(a)
existed as charged. Moreover, the evidence easily establishes a
discrete safety hazard. As Stewart persuasively explained, the
failure to use 48 inch resin-grouted roof bolts subjected miners
on the 001 section to the hazard of injury from falling roof.
Moreover, given the laminated shale roof and the water seeping
through it, I accept Stewart's opinion that the mechanical roof
bolts might not hold and that roof falls were reasonably likely.

44

such falls are the most common cause of death in the nation's
mines, and I conclude therefore that the violation properly was
designated S&S.
GRAYI TY

The concept of gravity involves analysis of both the
potential hazard to miners and the probability of the hazard
occurring. The potential hazard was one of death or serious
injury caused by falling roof . The probability was high due
to the makeup of the roof and the fact that the roof was
leaking water. This was a very serious violation, and the
fact that Daniel Lee took it upon itself effectively to alter
its plan without consulting MSHA augments the violation's
gravity.
UNWARRANTABLE FAILURE AND NEGLIGENCE
In issuing the order, the inspector found that the
violation was caused by the unwarrantable failure of
Daniel Lee to comply. To establish that a violation
resulted from an operator's unwarrantable failure, it must
be proven that the operator engaged in aggravated conduct
that was more than ordinary negligence (Emery Mining Corp.,
9 FMSRHC 1997, 2203-2204 (December 1987)).
I conclude that Daniel Lee's failure to comply with its
plan resulted from more than a failure to exercise the care
required by the circumstances. Stewart detailed the obvious
differences between resin-grouted and mechanical roof bolts.
Steward further described the differences in the equipment
used to install the bolts. An operator is presumed to know
the requirements of the its roof control plan, which means
that Daniel Lee is presumed to have known which type of roof
bolts were required at the various areas of No. 2 Mine.
Because the differences in the types of roof bolts
and in the equipment used to install them were obvious, I can
only conclude that the mine foreman and/or section foreman
deliberately chose to install the conventional bolts despite
the fact they were prohibited, or that the foremen were totally
oblivious to what was happening on the 001 section and thus
were highly negligent. In either event, they unwarrantably
failed to comply with the standard by exhibiting more than
ordinary negligence.
HISTORY OF PREVIOUS YIOLATIONS

In the 24 months prior to July 11, 1991, Daniel Lee was
cited for 137 violations . For a mine the size of the No. 2 Mine,
this is a large number of prior violations (Gov. Exh 4). In
addition, at my request, counsel supplemented the record with

45

information regarding the compliance history of Harold Bolling
and Daniel Lee. Counsel advised me that MSHA regards Bolling
as the controlling entity of five mines: Moriah Branch Coal
Company, No. 1 Surface Mine; Daniel 'Lee, Mine No. l; . Daniel Lee,
M.ine No. 2 ; Daniel Lee, Mine No. 3 and Daniel Lee, Surf ace Mine
No. 1. Counsel also stated that the last payment of a civil
penalty was received from Bolling on May 23, 1991. Further, as
of October 24, 1994, MSHA closed its files on $24,323.26 in
uncollected penalties from these entities(~ Letter of
October 31, 1994 and attachments) (When asked whether the
Secretary had brought a collection action against Daniel Lee
(and Bolling), counsel replied, "Not to our knowledge •••.
Unfortunately, he doesn't owe us as much as some other people"
(Tr. 56). Because the Secretary has written off the uncollected
civil penalties, the amount currently due the Secretary from
Daniel Lee is $1,684.28 . Id. Nevertheless, and as explained
below, the uncollected penalties are a most significant
assessment consideration.
SIZE OF BUSINESS '
counsel stated the No. 2 Mine, employed approximately
nine persons who worked one shift (Tr. 59; Letter of October 31,
1994). In addition, it is clear from the supplemental information supplied by counsel that Bolling and Daniel Lee operated
other mines and that Bolling controlled or controls another
mining company.
ABILITY TO CONTINUE IN BUSINESS
The effect of assessed penalties on the ability of an
operator to continue in business is a matter to be proven by
the . operator. Here, of course, there was no such proof.
When asked whether the company was still in business,
counsel replied, "Not to my knowledge" (Tr. 57) . If in fact
Daniel Lee has ceased operation, imposition of a civil penalty
for a past violation may still be appropriate. Cessation of
mining does not mean a company intends to forego operations at
some future time, either at the same location or at some other
location, using the same or a~other name (~ Steele Branch
Mining, 15 FMSHRC 1667, 1701(August1993)(AI.J Koutras)).
Therefore, I conclude any penalty assessed will not affect
Daniel Lee's ability to continue in business.
GOOP FAITH ABATEMENT

The violation was abated the following day.
constituted good faith abatement.

46

This

CIVIL PENALTY ASSESSMENT
The Secretary has proposed a penalty of $400. Given
the seriousness of the violation and the more than ordinary
negligence of mine management, as well as the other civil
penalty criteria·, this proposal would have been appropriate
had there not been another very important factor to consider.
This factor -- the operator's compliance record -- mandates
the penalty asse,s sed be substantially more than that proposed.
The Act mandates a civil penalty be assessed for each
violation. The statutory enforcement scheme is premised upon
the assumption that compliance is encouraged and violations
deterred by the payment of penalties . Payment is the culmination of the citation and assessment process. Thus,
consideration of an operator's history of previous violations
should include the operator's history of payment. As I have
noted previously, when an operator has a poor payment history
for which the record provides no explanation, I can only assume
it is the result of contempt for the Act and for the commission,
a contempt that ~s here mirrored by Bolling's totally unexplained
failure to appear. Bob & Tom Coal Company, Inc., 16 FMSRHC 1974,
1990 (September 1994}; see also May Resources Incorporated,
16 FMSHRC 170 (January 1994} (ALJ Fauver}).
Because of Daniel Lee's and Bolling's abysmal hist~ry in
this regard, I will greatly increase the penalty from the amount
I might otherwise have imposed and assess a civil penalty of
$9,000 for the violation of section 75.200.
·
Finally, this is the first case in which Bolling was to
have appeared before me, as well as the last in which similar
behavior on his part will not trigger a disciplinary referral
to the Commission (29 C.F.R. § 2700.80).

JJ~;d;:g~~
David F. Barbour
·
Administrative Law Judge
Distribution:

Mary sue Taylor, Esq., Office of the Solicitor,
U.S. Department of Labor, 2002 Richard Jones Road,
Suite B-201, Nashville, TN 37215-2862 (Certified Mail)
Harold B. Bolling, Representative, Daniel Lee Coal
Company, Inc., 135 West Main Street, Whitesburg, KY 41858
(Certified Mail)
\lh
47

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LA~ JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

~JAN 17 1995
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. LAKE 94-156
A.C . No . 11-00877-0404 2

v.
AMAX

COAL COMPANY,
Respondent

Docket No. LAKE 94-197
A.C. No . 11-00877-04049

.
..

Dock~t No . LAKE 94-19 8
A.C. No. 11-00877-04051

Docket No. LAKE 94-222
A.C. No. 11-00877-04054
Wabash Mine

DECISION
Appearances:

Miguel J. Carmona, Esq . , Office of the
Solicitor, U.S. Department of Labor, Chicago,
Illinois, for Petitioner;
R. Henry Moore, Esq., Buchanan Ingersoll, P.C.,
Pittsburgh, Pennsylvania, for Respondent.

Before:

Judge Amchan
Overview

These cases arise out of inspections conducted at
Respondent's Wabash Mine in southeastern Illinois. Docket
Nos. LAKE 94-156 and LAKE 94-222 each contain one citation
which was settled at the outset of the hearing . Citation
No. 4261640 in Docket No. LAKE 94-197 was also settled.
At issue in Docket No. LAKE 94-197 is Citation
No. 3845251 which alleges that Respondent violated 30 C. F.R.
S 77.201 in that methane concentrations exceeded one percent
at the head house on the top of the No. 1 silo at the
preparation plant. Also unresolved is Citation No. 3536113
in Docket No . LAKE 94-198, which alleges that Respondent
violated 30 C.F.R. S 75.371(hh) in failing to provide MSH1l

48

with the ambient carbon monoxide (CO) levels in areas in
which co sensors are installed. For the reasons stated below,
I vacate both these citations and the penalties proposed
therefor.
Excessive Methane in the Head House
on February 2, 1994, MSHA representative Arthur Wooten
was inspecting the silo area of the Wabash Mine. This is an
area where clean coal is brought by conveyor from the preparation
plant and deposited prior to shipping it to customers. At about
9:15 a.m . , Wooten entered the head house on top of silo No. 1
and his methane detector activated, indicating a concentration
of methane i n excess of one percent (Tr. 20-21, 90) 1 •
Methane readings in the head house ranged from .4 percent
to 1.4 percent. The highest readings were detected near a
light switch and near an opening where the conveyor belt dumps
coal into the silo (Tr . 59-60). These areas were approximately
3 1/2 feet above the floor and one foot away from the sides
of the building (Tr. 54, 60). Respondent's safety director,
Charles Burggraf, . who was accompanying Wooten, immediately
diluted the methane by opening the one entrance door of the
head house and a set of double doors normally used only to
bring in equipment (Tr. 81-82). The methane concentration
then dropped below one percent (Tr. 69-70).
Inspector Wooten issued Citation No. 3845251 alleging a
violation of 30 C.F.R . §77.201. The cited regulation states
that, "the methane content in the air of any structure, enclosure
or other facility shall be less than 1.0 volume per centum."
Wooten required that the sides of the head house be removed
to assure that methane concentrations in the head house remained
below one percent (Tr . 90-91). He further required that this be
accomplished in a peripd of two hours (Citation No. 3845251,
blocks 2 and 18) . Respondent shut down its preparation plant
and sent its five day-shift employees to the top of the silo.
The sides were removed within the requested time period (Tr. 98100).

1

Respondent, in a letter dated January 10, 1995, has noted
a number of errors in the transcript. I hereby correct the
transcript as noted in this letter. There are other transcript
errors not noted by Respondent [e.g. Tr. 226, lines 4 and 5
should read "slope heaters" rather than "slope feeders"]. In
most instances, particularly those critical to the resolution of
the case, what was actually said at hearing can be determined
from the context of the testimony.

49

The citation was characterized as "significant and
substantial" (S & S) and MSHA subsequently proposed a $595 civil
penalty for this alleged violation. Among the factors that
led to the s & s designation was the fact that the head house
contained electrical equipment, such as a 4,160 volt conveyor
belt starter, a 220 volt automatic lubrication system, and a
120 volt lighting circuit (Tr. 30).
Another factor in the s & s designation was that Respondent
experienced a brief and self-extinguishing ignition on
January 13, 1994, at the bottom of Silo No. 1, where coal was
loaded into railroad cars (Tr. 30-·3 2, 59) 2 • on February 1, the
day before the instant citation was issued, 3.1 percent methane
had been detected by MSHA inspector Ron Stahlhut at the train
load-out, which is approximately 200 feet directly below the head
house (Tr. 26, 34-35) . On February 2, the methane concentration
at the train load-out was four percent (Tr. 42-44).
The head house was constructed with tin sheeting placed
over a steel framework (Tr . 80-81). The floor of the head house
is six feet above the roof of Silo No. 1 (Tr . 106-08). The
roof of the silo has several holes for ventilation and access
{Tr. 105-06). In the 20 years in which it has been situated on
top of Silo No. 1, methane had apparently never been detected in
the head house prior to February 2, 1994, either by Respondent,
who tests for methane every shift (Tr. 80-81, 87-88, 96-97) or
by MSHA (Tr. 52).
Does a methane reading in excess of 1 percent
establish a violation of 30 C.F.R. §77.201?
The central issue with regard to this citation is whether
a valid methane reading of one percent or higher establishes a
violation of the cited regulation. Although the language of the
standard, standing alone, would lead to an affirmative answer, I
agree with Respondent that the standard must be interpreted in
the context of other portions of subpart c of Part 77, 30 c.F.R. ,
and MSHA's enforcement policy for similar provisions relating to
underground areas of coal mines.

2

Respondent contends that this ignition was due to coal dust
rather than methane {Tr. 101).
3MSHA issued Citation No. 4261637 for this methane
concentration . A citation was not issued on February 2,
because Respondent was in the process of installing an
exhaust system to abate the previous day's citation
Tr. 44, 87).

50

Section 77.201-2, with which Respondent clearly complied,
states:
ff, at any time, the air in any structure, enclosure
or other facility contains l.O volume per centum or
more of methane, changes or adjustments in the ventilation of such installation shall be made at once so
that the air shall contain less than 1.0 volume
per centum of methane.
Respondent contends that compliance with this provision
negates any theoretical violation of section 77.201 in this case.
In support of its position, the company notes that MSHA's Program
Policy Manual directs that the mere presence of methane in excess
of one percent is not a violation of the corresponding MSHA
standards for underground coal mines. 4 Volume v of the current
Program Policy Manual states:
75.323

Actions for Excessive Methane

Section 75.323 specifies actions to be performed
for excessive methane. Neither the Act nor the
regulations provide that a mere presence of methane
gas in excess of 1.0 percent is per se a violation.
A violation would exist if a mine operator, upon
becoming aware of the presence of excessive methane
fails to perform the actions specified in Section 75.323.
The wording of the corresponding underground standard,
section 75.323, is generally different than that of section
77.201. It provides that when 1.0 percent or more methane is
present in a working place, etc., certain corrective actions
are to be taken, such as de-energizing equipment and adjusting
the ventilation system. However, section 75.323(e) relating to
bleeder and other return air courses contains ·the same kind of
categorical prohibition that is present in section 77 . 201 [The
concentration of methane •• . shall not exceed 2.0 percent) .
Regardless of the differences between the text of
sections 75 . 323 and 77.201, I find any interpretation of 77.201
that makes a per se violation of a methane concentration· of
one percent or more to be an unreasonable one, to which I need
not defer. I therefore conclude that this record does not establish a violation of 30 C.F.R. §77.201. There is no evidence
that Respondent either failed to act prudently to anticipate

•part 77 rather than Part 75 is applicable to surface work
areas of underground coal mines, such as the silo and head house
in the instant case.

51

the presence of excessive methane or that it failed to take
appropriate and timely corrective action. Without such
evidence I vacate Citation No. 3845251 .
Citation No. 3536113;

An\bient Carbon Monoxide Levels

On January 27, 1994, MSHA issued Respondent Citation
No. 3536113, alleging a non-significant and substantial
violation of 30 C.F.R. §75.371(h) (h). Section 75.370 of
MSHA's regulations requires that mine operators develop
and follow a ventilation plan . Section 75.371 states;
The mine ventilation plan shall contain
the information described below and any
additional provisions required by the
district manager :

* * *
(hh) The ambient level in parts per million of
carbon monoxide, and the method for determining
the ambient level in all areas where carbon
monoxide sensors are installed.
Designation of the proper ambient carbon monoxide (CO)
level is important in setting the CO sensors. If they are
set far above the ambient co level they may give insufficient
warning when co levels rise due to fire. If they are set too
low, nuisance alarms may be so frequent that miners will
disregard the alarms when there is a fire (Tr. 268-272).
The instant citation was the culmination of a months-long
dispute between MSHA and Respondent as to whether the company
had satisfied the requirements of the standard. on August 26,
1993, MSHA approved Respondent's ventilation plan, which was
submitted pursuant to the agency's new ventilation regulations
(Tr. 142, Exh. P-6). The plan approval followed ~everal discussions between MSHA officials and the company, which resulted
in modifications to the original submission, unrelated to the
issue in this case {Tr . 201-213). Paragraph Hof the new plan
noted that it allowed the use of carbon monoxide (CO) sensors in
lieu of point-type heat sensors for an automatic conveyor belt
warning system5 • It went on to state:

The parties agree that co monitors are superior to pointtype heat sensors in alerting miners to a fire along the belt
line (Tr. 168). Use of such sensors are optional and Respondent
would not have to designate an ambient co level if it did not use
a co monitoring system (Tr. 174-75).
5

52

3.
The alarm level of carbon monoxide will be set
at 10 ppm above the ambient level of the area of the
mine in which the sensors are installed. The ambient
level will be determined using properly calibrated
hand-held detectors.
(Exh. P-6, page 7.)
on September 27, 1993, MSHA inspector Michael Bird informed
Respondent that the approved ventilation plan required additional
revisions, including specification of the ambient level of carbon
monoxide (Tr. 215, Exh. R-75). This was followed by a letter
from MSHA, dated December 15, 1993, requesting corrections to the
plan, including providing MSHA with the ambient CO level (R-76).
In response, Respondent, through Terry Theys, the supervisor
of engineering at the Wabash Mine, proposed that the company
provide MSHA with a range of ambient levels between o - 15 ppm
based on hand-held detector samples taken every 30 days (Tr. 203,
220). Respondent's hesitancy to designate a single number was
based on its sampling results showing that ambient co levels
fluctuated, even at the same location during the same shift
(Tr. 220, Exh. R-90).
Neither the company nor MSHA realized in the fall of 1993
that there were much greater fluctuations in ambient co levels
at a single location depending on whether slope heaters were
being employed (Tr. 260-61). The company's initial proposal
would have resulted in nuisance alarms when the slope heaters
were running if the sensors were set on the basis of ambient
co levels when the heaters were not running. Conversely, if the
sensors were set when slope heaters were running, they may have
been set too high to provide an adequate early warning of a fire
when the heaters were not operating.
MSHA rejected Respondent's proposal and asked the company
to specify a single co ambient level that was "in the 70, 75
percentile plus or minus the standard deviation (Tr. 220)." on
January 12, 1994, Respondent submitted a revised proposal, which
stated in pertinent part:
In addition to the point-type sensors, mine atmosphere
sensors (Co, •.. ) may be installed at various locations
to facilitate additional monitoring of atmospheric
conditions in locations selec~ed by company representatives.
When co sensors are installed for additional atmospheric
monitoring at company selected locations, the alarm level
of carbon monoxide will be set a 10 ppm above the ambient
level (normally from 4 - 8 ppm along the belt/haulroad
entries) of the area of the mine in which the sensors are
installed. The ambient level wili be determined using
properly calibrated hand-held detectors. (Exh R-80, p. 4).

53

on January 18, 1994, MSHA acknowledged receipt of the
revised ventilation plan {Exh. R-81). The next communication
between MSHA and Respondent was the issuance of the citation on
January 27, 1994 (Tr. 233, Exh. R-82). On February 26, 1994,
Respondent submitted another revision to MSHA which was
approved on March 29, 1994 (Exh. R-85, 86, and 88) 6 • The
approved language was as follows:
The ambient co level at all sensors will be set
at 5 ppm with no slope heaters operating. During the
periods of slope heater operation, the co ambient
levels will be set at 35 ppm for the slope sensors,
30 ppm for sensors from the slope to the fault crossing, 30 ppm from the slope to the Portal 2 area of Main
South, at 10 ppm from Portal 2 area inby, and 10 ppm from
the fault crossing inby. The ambient levels will be
returned to the minewide ambient level of 5 ppm within
eight (8) hours following the shu~down of the slope
heaters . The method used tq determine the ainbient
co level was statistically valid sampling occurring
over a period of four days during heater operation and
four days without heater operation using an MSA-DAN
system for data collection. (Exh. R-88, p. 7.)
Was a Citation appropriate?
I conclude that MSHA cannot issue a citation for violation
of section 75.37l(hh). The MSHA Program Policy Manual,
Chapter V, (Exh. R-91, p. Jc) states that if the operator and
the agency can not agree with regard to MSHA-initiated changes
to the operator's ventilation plan, revocation of the ventilation
plan and a citation for operating without an approved plan in
violation of section 75.370(a) (1) is the appropriate procedure to
be followed.
Although the Program Policy Manual is not binding on MSHA,
the structure of the agency's ventilation regulations mandates
such a process. Section 75 . 371 merely lists the items that must
be satisfactorily addressed in a ventilation plan to secure MSHA
approval. The penalty for failure to satisfy the requirements of
75.371 is non-approval or revocation of the plan, rather than a
citation .
I therefore vacate Citation No. 3536113 and the $50 civil
penalty proposed for this alleged violation. Vacating the
citation on this basis is not merely a matter of placing form
6

Although approval of the provisions regarding co sensors
was tentative for a period of 90 days, there . is nothing in the
record that indicates that MSHA has required further changes from
Respondent.

54

over substance. Had MSHA revoked Respondent's ventilation plan
and proceeded under section 75.370(a) (1), it would not have
necessarily been successful.
MSHA may not have been able to satisfy its burden of
proving that Respondent's ventilation plan was no longer
suitable for the Wabash Mine and that the plan with MSHAinitiated changes was suitable, Peabody Coal Company,
15 FMSHRC 628 (April 1993). Given the fact that prior to
January 27, 1994, neither MSHA nor Respondent was aware of
the impact of the slope heaters on ambient co levels, it is
not certain that either plan was suitable to the Wabash Mine.
Respondent's primary arguments in support of vacation of
the citation are: (1) that it complied with §75.37l{h) (h)
and (2) assuming that it did not, the citation should be vacated
because MSHA failed to negotiate in good faith, or comply with
the requirements of §75.370(b) (1) and (2). Despite my grounds
for vacating the citation, the first argument deserves comment
because it relate~ to the questionable suitability of the plan
as approved in August 1993 and with the ambient level demanded
by MSHA prior to the issuance of the citation .
It appears to me that the standard demands something more
than what was contained in the plan as approved in August, 1993
[monitors to be set 10 ppm above CO levels detected]. However,
the standard may allow for something other than a single number-given the variation in CO levels from location to location, and
at the same location depending on whether diesel equipment and/or
slope heaters were in operation (Tr. 225-26, Exhs . R-89, R-90).
In view of my disposition of this citation and the fact that both
parties missed the significance of the slope heaters at the time
the citation was issued, I decline to rule on whether Respondent
complied with requirements of §75.371(h) (h).
MSHA's compliance or non-compliance with §75.370(b) (l}
and (2) is also sufficiently ambiguous that I decline to rule
upon this issue given my disposition on other grounds. One
could regard the agency's December 15, 1993, letter (Exh. R-76)
as compliance with these procedural requirements. Rather than
deciding whether the company's January 12, 1994, response
(Exh . R-80} required further written notifications from MSHA,
I have determined that the issue should have been decided
through the mechanism of plan revocation rather than citation.

55

··..:

Citation No. 3843883 (Docket No. I.AKE 94-156),
Citation No. 4261640 (Docket No. LAI<E 94-157),
and Citation No. 3845974 (Docket No. LAKE 94-222)
The parties have settled these items on the following terms:
Citation No . 3843883 is modified to a non-significant
and substantial violation and the penalty is reduced from
$2,173 to $500.
Citation No. 4261640 is modified to a non-significant
and substantial violation and the penalty is reduced from
$903 to $100 .
The penalty for Citation No. 3845974 is reduced from
$950 to $650 .
I have considered the representations made and conclude
that the above settlement is consistent with the criteria set
forth in section llO(i) of the Act.
ORDER

Citation No. 3845251 (Docket LAKE 94-197) is VACATED.
Citation No. 3536113 (Docket LAKE 94-198} is VACATED.
Respondent shall pay the penalties agreed to in the
aforementioned settlement agreement within 30 days of this
order.

q}~
Artnur J. Amchan
Administrative Law Judge
Distribution :
Miguel J, Carmona, Esq., Office of the Solicitor,
U.S. -D epartment of Labor, 230 S. Dearborn St., 8th Floor,
Chicago, IL 60604 (Certified Mail) ,
R. Henry Moore, Esq., Buchanan Ingersoll, P.C.,
USX Tower, 57th Floor, 600 Grant St., Pittsburgh,
PA 15219 (Certified Mail}
/lh

56

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 0 1995
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner
v.

Docket No. WEST 94-269-M
02-02264-05501

A. C. No .

San Manue l Plant

CDK CONTRACTING COMPANY,
Respondent
DECISION

Appearance:

Susanne Lewald, Esq . , Office of the Solicitor,
U.S. Department of Labor, San Francisco,
C~ lifornia, for Petitioner;
Katherine Shand Larkin, Esq., Jackson & Kelly,
Denver, Colorado, for Respondent.

Before :

Judge Weisberger
Statem·e nt of the Case

This case is before me based upon a Petition for
Assessment of Civil Penalty filed by the Secretary (Petitioner),
alleging a violation by CDK Contracting Company (Respondent) of
30 C.F.R. § 56.9301. Pursuant to notice, the case was heard on
September 12, 1994, in Phoenix, Arizona. Petitioner filed a post
hearing brief on November 14, 1994. Respondent filed a post
hearing brief on November 18, 1994.
Findings of Fact and Discussion
I. Violation of 30 C.F.R.

§

56.9301

CDK contracting Company, (CDK) a contractor, had contracted
with Magma Copper· to excavate a foundation for the construction
of a plant at the latter's SX-EW site . The excavation was
commenced by the removal of a portion of an 18 foot wide asphalt
road, and the removal of overburden to create a trench. Concrete
support was placed in the trench for a foundation.
On November 16, 1993, MSHA Inspector Pete Gutierrez, inspected
the subject site. He estimated that the trench at issue was
10 feet deep, and 25 feet wide at the top. Gutierrez indicated
that the width narrowed to about 5 feet at the bottom. Gutierrez

57

estimated that the angle of the slope of the trench wall was
45 degrees.
In essence, he indicated that the estimation was based
upon his experience in the past of having observed the slopes of
walls, and then having measured their angles.
According to Gutierrez, he observed an operator of a Case
590 turbo backhoe dumping ABC crushed aggregate into the trench.
The front wheels of the backhoe extended beyond the horizonal top
of the trench onto the sloped wall of the trench. Gutierrez said
that there were no berms along the edge of the top of the trench,
nor was anything else in place to impede the backhoe. He described
the soil at the top of the trench as being loose, not compact, and
wet . Gutierrez was concerned that, due to the angle of the slope
and the soil conditions, the operator of the backhoe could lose
control and overtravel the edge of the trench, and fall down into
t he trench.
§

Gutierre z issued a citation alleging a violation of 30 C. F.R .
5 6 . 9301 which alleges as follows "Berms, bumper blocks, safety

hooks, or similar impending devices shall be provided at dumping
locations where there is a hazard of overtravel or overturning."
Patrick Sandoval, CDK's Project Superintendent, indicated that
the soil was classified as reasonably stable .
(Class "c" soil)
However, he did not testify regarding any of his observations
of the conditions of the soil on .November 16 , when cited by
Gutierrez . He opined that considering the condition of the soil
on November 16, the backhce could have been operated safely down a
45 degree slope of a trench. He also indicated that the trench at
issue wa s made by a backhoe which drove down the sides of the
trench.
Ronald J. Hain operates a 410 backhoe . for CDK. He testified
that on November 16, 1993, he was operating a 410 backhoe
approximately 20 feet away from where the 590 backhoe at issue was
cited by Gutierrez . He said that the slope of the trench where he
was working was about 30-35 degrees. He also indicated that he
drove into the trench in order to place materials next to the
construction forms on the bottom of the trench. Hain opined,
based upon the conditions that he observed on November 16, that a
590 backhoe could have been operated down a 45 degree slope. He
indicated that he has driven a backhoe down a 45 degree slope.
Also, he opined that the surface of the material that the
590 backhoe at issue was driven on, was not slippery.
He said
that its rear wheels were on asphalt. He opined that there was no
hazard of overtravel.
Larry Mcintyre, who was Respondent's Area Safety Manager in
November 1993, testified that, in his opinion, a berm was not
necessary. He said, in essence, that he never "heard" of a berm
"being applicable to a trench." (Tr. 192). He said that if a berm
would be placed at the rim of a trench, a backhoe traveling down to

58

the trench in the normal course of its operation, would get stuck
on the berm with its front wheels elevated, . as its undercarriage
would be lower than the height of the berm. He indicated that
based on his experience, assuming a 35 degree angle, and class C
soil, it would have been "absolutely" safe for the backhoe to
travel in and out of the trench. (Tr. 190).
Section 56.9301 supra, requires the provision of berms or
other similar impending devices, "··· at dumping locations where
there is a hazard of overtrave l . . . . " Hence, the plain language
of Section 56.9301, requires berms where material is being dumped. 1
There is nothing in the language of Section 56.9301 supra, to
indicate that it is limited to a d~mping location utilized by
haulage equipment as argued by Respondent. The only qualification
set forth in Section 56.9301 supra, is that berms2 are required
only at those dumping locations "where there is a hazard of
overtravel or overturning." 3 Respondent's witnesses testified that
in normal operation backhoes travel beyond the rim of the trench
while either constructing the trench, or while bringing materials
down to the trench. In contrast, in the instant situation, as
observed by Gutierrez, the loader at issue was at the rim of the
trench not to enter the trench to construct it, but rather to dump
materials into the trench while remaining at the rim.

1

Because the language of Section 56.9301 supra is clear and
unambiguous, it is not necessary to resort to its regulatory
history, as argued by Respondent, to ascertain its intended
scope.
2

Respondent argues that section 56.9301 is inapplicable
based on the following definition of "berm"" as used in Subpart H
of Title 30: "(a] Pile or mound of dirt along an elevated roadway
capable of moderating or limiting the force of a vehicle in order
to impede the vehicle's passage over the bank of the roadway"
(30 C.F.R. § 56.9000) .
In this connection, Respondent argues that the berm
requirements of Section 56.9301, supra do not apply herein as the
site at issue was not an elevated roadway. I reject this
argument . I find that the regulatory definition of a "berm" does
not operate to limit the applicability of Section 56.9301, which
by its clear wording applies to "dumping" locations where there
is a hazard of overtravel.
3

There is no evidence that there was any hazard of
overturning. Nor is that hazard alleged by petitioner.

59

I find, based on the testimony of Gutierrez, 4 that the soil at
the rim of the trench was wet, loose and not compacted. I also find
that the slope of the trench wall was diagonal . 5 I conclude that
there was a possibility of overtravel 6 by the backhoe at issue. I
thus find that it has been established that there was a hazard of
overtravel at the dumping location at issue. Since no berm was
provided, I find that Respondent violated Section 56.9301 supra.
II . Significant and Substantial
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature as
could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." 30 C.F.R.
§ 814(d) (1).
A violation is properly designated significant and
substantial "if, based upon the particular facts surrounding the
violation there exists a reasonable likelihood that the hazard
4

Sandoval testified that the soil was classified as
reasonably stable. However, he did not describe the soil
condition on November 16 based upon his personal observation. I
thus accept Gutierrez's testimony regarding the soil condition,
as it was based upon his personal observations and not contracted
or impeached.
5

In essence, Sandoval testified that the slope of the wall
of the trench was 35 degrees . Mcintyre and Hain both testified,
in essence, that it would be safe 'f or the loader at issue to go
down such an incline. However, Sandoval indicated that he could
not state how he calculated the 35 degree angle. I note that
measurements that he testified to regarding the height of the
trench and its width, were based upon dimensions called for, in a
construction plan. He did not take any measurements ~
construction of the tr~n~h. Specifically, he did not take any
measurements on the date the area was cited by Gutierrez. I thus
do not place much weight upon his testimony. In the same
fashion, Hain testified that the angle of the wall of the trench
was between 30 and 35 degrees. However, he did not indicate the
basis for this opinion. Gutierrez estimated the angle of the
wall of the trench a·s 45 degrees. He indicated that the estimate
was based upon his experience in the past having observed angles
of various slopes, and then having subsequently measured these
cmgles. I thus find a reliable basis for Gutierrez's estimate of
the angle of the slope of the wall of the trench at issue.
6

I find that the regulatory need for a berm at dumping
locations is met when there is evidence, as here, of some degree
· of hazard of overtravel. The likelihood of such overtravel and
the likelihood of any resulting injury will be discussed below
under the heading "significant and substantial . " (II, infra)

60

·:
·.·

contributed to will result in an injury or illness of a reasonably
serious nature." Cement Division. National Gypsum co., 3 FMSHRC
822, 825 (April 1981).
In Mathies Coal co. -, 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a
mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard--tbat .is, a
measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will be
of a reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have expl~ined further that the third element of
the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there is
an injury." U.S. Steel Mining Co., 6 FMSHRC 1834, 1836
(August 1984). We have emphasized that, in accordance
with the language of section 104(d)(l), it is the
contribution of a violation to the cause and effect of a
hazard that must be significant and substantial. ll.....S..&.
Steel Mining Company, Inc., 6 FMSHRC 1866, 1868 (August
1984); U.S. Steel Mining Company. Inc., 6 FMSHRC 1573,
1574-75 (July 1984).
·
The critical issue for resolution is the likelihood herein of
an injury producing event as a result of the lack of a berm.
According to Gutierrez, he observed the subject backhoe at the rim
of the trench, and saw that the bucket, while dumping, was tilting
back and forth. In essence, he opined that because of the wet noncompacted nature of the soil, and the slope of the wall .of the
trench, it is likely that the backhoe would overtravel the rim of
the trench. He opined that in the ,event of such overtra.v el, the
operator of the backhoe would not have control over the back of the
vehicle, due to loss of traction. He opined that an injury was
likely to occur to the operator from being jostled about in the·
cab. Also the backhoe could fall and fatally injure the two
employees who were in the trench approximately five feet away from
the dumping path of the backhoe. He noted that a spotter who was
adjacent to the backhoe at the top of the trench could be injured
by the back of the backhoe, should it overtravel the rim of the
trench, and the operator lose control.

·61

The c a b of t he bac khoe was f ramed , and was provided with a
rollover p r otection s truct.ureo Also , in normal operations, the
vehicle does t r a ve l d own the wall of the trench to the bottom of
the tre nch . There i s no empirical e v idence before me to base a
conclus i on that should the bac khoe have overtravelled the rim of
t h e t rench , i t could n ot hav e b een oper ate d safely down the wall of
t h e trench, a nd stopped s afely . I do not accept Gutierrez's
opinion in thes e reg·ards, as he did not s e t f orth any basis for his
c onclusicnso I find that, within the fr ame work of the above
evidence, it has not been establ ished that a n injury producing
event \'/~s reasonably t.o occur as conse quence o f the lack a berm.
I fi nd that it has not been established t h a t the violation was
significant a nd substantial.

I find that shou ld the backhoe at issu e h ave overtravelled the
top of the t rench , and fallen down the wa l l o f t he trench in an
uncontrolled fashion, a serious injury might hav e resulted either
to t h e backhoe oper ator, or to the two mi ne rs working in the
trench. I thus find t he violation was of a very high level of
gravity. The lack o f a berm was obv ious. However, I find that the
failure to provid e a b e rm resulte d f rom a good faith belief on the
part of CDK ' s a g ents that there were no hazards present . My
finding in this regard is based upon my observations of the
demeanor of CDK ' s witne sses . I c onclud ed that CDK's negligence was
only mode r ate. I find t hat a p enalty of $300 . 00 is appropriate for
th i s vio l ation.

IV. Vio l ation of Section 107(a}
The citati on issued by Gutierrez alleges v iolation of
Sec tion 107(a) o f the Act . Gutierre z i ndicated that he had ordered
the ba.ckhoe withdrawn pending construction o f a berm.
sect ion l07(a) of the Act prov ides a s f ollows :
If , upon ·a ny i nspection or i nve s t i gati on of a coal or
othar mi ne wh ich is subject t o t his (Act] , an authorized
r epre sent ative of t h e Se cret ary fi nds t hat an imminent
dange r e xists , such representa tive shall determine the
ext e nt of t he a r ea. of s u ch mine t hro ughout which the
danger e x ists , a nd issue an order requiring the operator
of such mine to caus e a ll persons , except those referred
t o in Section [1 04(c)], to be withdr awn from, and to be
proh ibited f r om e nteri ng , such are a until an authorized
r epresentat i ve of the Secretar y determines that such
immi n ent d a nger and t he c ondi tions or practices which
caused such immi nent danger no longer exist .

62

•.:.

The term "imminent danger 9' is defined in Section 3 ( j) of the
Act to mean " · • . the existence of any condition or practice in a
coal or other mine which could reasonably be expected to cause
death or serious physical harm before such condition ·or practice
can be abated." 30 u.s .c. § 802(j).
To support a finding of imminent danger, the inspector must
find that the hazardous condition has a reasonable potential to
cause death or serious injury within a short period of time. An
inspector abuses his discretion when he orders the immediate
withdrawal of a mine under Section 107(a) in circumstances where
there is not an imminent threat ·co miners. JJtah Power & Light Co.,
13 FMSHRC 1617 (1991) .

Gutierrez did not present. any testimony providing the basis
for the issuance of his Section 107 (a) Hithdrawa.l order" Although
the record indicates that there was a possibil.i.'c y of the hazard of
overtravel due to lack of a berm, there is insufficient evidence
before me to conclude that such a hazard was imminent i.e ., that
the overtravel could reasonably be expected to cause a fatality or
a serious injury within a short period of time. I thus find
insufficient facts in the record before me to support the 107{a)
withdrawal order·, and accordingly it must be dismissed.
QRDER

It is Ordered that Citation No. 4334296 be amended to reflect
the fact that there was no violation of Section 107(a) of the Act,
and that the violation alleged therein was not significant and
substantial . It is further ordered that, within 30 days of this
decision , Respondent shall pay a civil penalty of $300.

Avram Weisberger
Administrative !.,aw Judge
Distribution:
Susanne Lewald, Esq. ; Office of the Solicitor, U.S. Department of
Labor, 71 Stevenson street, Suite 1110, San Francisco, CA 941052999 (Certified Mail)
Katherine Shand Larkin, Esq., Jaclrnon & Kelly, 1660 Lincoln Street,
Suite 2710, Denver , co 80624 (Cert if ied Mail)
/ml

63

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 31995
RICHARD E. GAWTHROP,
Complainant
v.

DISCRIMINATION PROCEEDING
Docket No. WEVA 94-286-D
MSHA Case No. MORG CD 94-02

TRIPLETT BROTHERS EXCAVATING,
Respondent

Grant Town Power Plant

DECISION
Appearances:

Richard E. Gawthrop, pro se, Rivesville,
West Virginia, for the Complainant;
Charles E. Anderson, Esq., Fairmont,
West Virginia, for the Respondent.

Before:

Judge Feldman

This case is before me based upon a discrimination complaint
filed on June 7, 1994, pursuant to section lOS(c) (3) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(c) (3)
(the Act) by the complainant, Richard E. Gawthrop, against the
respondent, Triplett Brothers Excavating, Incorporated. 1 This
case was heard on October 13, 1994, in Morgantown, West Virginia.
Gawthrop filed a posthearing statement on November 4, 1994 . The
respondent's posthearing brief was received on December 19, 1994.
At trial, the respondent stipulated that it is a mine
operator subject to the jurisdiction of the Mine Act. The
parties stipulated that Gawthrop was hired by the respondent on
May 7, 1993, and discharged on January 11, 1994 . The parties
further stipulated that Gawthrop's wage was $8.00 per hour and
1

Gawthrop's complaint which serves as the jurisdictional
basis for this case was filed with the Secretary of Labor on
February 14, 1994, in accordance with section 105 (c) (2) of the
Act, 30 U.S . C. § 815(c) (2). Gawthrop's complaint was
. investigated by the Mine Safety and Health Administration (MSHA).
On May 6, 1994, MSHA advised Gawthrop that its investigation
disclosed no section lOS(c) violations with respect to Gawthrop's
January 11, 1994, discharge. On June 7, 1994, Gawthrop filed his
discrimination complaint with this Commission which is the
subject of this proceeding.

64

that at the time of his discharge he was working 56 hours per
week for a weekly gross salary of $512.00 .
The issues in this proceeding are whether Gawthrop ' s
complaints concerning (1) a malfunctioning endloader (highlift)
heater , and, (2) a malfunctioning haulage truck tailgate ,
constitute protected activities under the Mine Act, and, if so,
whether Gawthrop ' s January 11 , 1994, discharge was in any way
motivated by these complaints. The respondent argues that these
complaints are not protected. In the alternative , the respondent
asserts that Gawthrop's use of profanity was unprotected activity
that provided an independent basis for his termination. As
discussed below, the evidence adequately reflects that Gawthrop ' s
complaints were protected activities that played a significant
role in his discharge.
Background

The Grant Town Power Plant in Marion County, West Virginia,
is a co-generation plant operated by the American Bituminous
Power Partners and Mission Energy {power company) . The power
company owns an old inactive mine that is located adjacent to the
power facility. There is a gob pile at thi$ mine site that
contains coal and slate. The plant uses this gob material to
generate electricity. The power company contracted with
Enersystems, Inc., to transport the gob to the power house where
it is stockpiled and ultimately burned. In April 1993,
Enersystems contracted with respondent Triplett Brothers
Excavating , Inc., to haul the gob to the power house for
stockpiling and to load the gob material into hoppers for
burning. The contract also required the respondent to haul ice
and gob rejects away from the pqwer plant.
The respondent hired Gawthrop on May 7, 1993, shortly after
it contracted with Enersystems . Gawthrop's primary duties
involved operating an endloader to haul gob material from a
stockpile to a hopper to feed the power preparation plant.
Gawthrop ' s job duties also included hauling away rejectp from the
power plant. The rejects are gathered and hauled away from two
separate piles. The first pile, called the filter cake, is
composed . of soupy rejects that is lava like in consistency
because of the water added to the material during the preparation
process . The second pile is composed of material that does not
meet the size requirements for the plant. This pile also
includes pieces of iron material .

65

The Complainant's Case

It is undisputed that the Marion County, West Virginia
area where the power plant is located experienced severe cold
weather at the time of Gawthrop ' s discharge in the month of
January 1994.
(Tr. 62-63, 71, 138). Gawthrop normally worked
the midnight shift from midnight until 7:00 a.m. During the
winter months preceding his discharge, on several occasions
Gawthrop complained to foreman Sennett Triplett and corporate
president Randy Triplett that the heater in his Komatsu 500
endloader was not functioning properly and that the windshield
was freezing up impairing his visibility.
(Tr. 23-24, 136- 137) .
Gawthrop testified that mechanic Clarence Triplett had
unsuccessfully tried to fix the heater.
(Tr. 30). G.awthrop had
also complained on several occasions about the tailgate popping
open on the haulage truck causing spillage and freezing of the
soupy reject material on the blacktop road.
(Tr . 23-24, 135136) .
At approximately 8:00 p.m. on the evening of January 9,
1994, Gawthrop telephoned Sennett Triplett at his home prior to
reporting for the midnight shift. Gawthrop inquired whether the
Komatsu endloader heater had been fixed because the weather
forecast predicted temperatures of five degrees below zero.
Gawthrop testified Sennett replied that he had been operating the
Komatsu that day in his short-sl.eeves and that there was nothing
wrong with the heater.
(Tr . 38-39) . Sennett stated that he had
received complaints from Gawthrop about the heater "on two or
three different occasions. '' (Tr. 137). Senneti testified that
January 9, 1994, had been " .. . a super cold day, probably not the
coldest, but it was one of the coldest we had. " (Tr. 138) Given
the severe weather, Sennett stated that "(y]ou couldn't ask
nobody to run [the endloader] if the heater wasn't working. "
(Tr. 140) . Sennett 1 ·s summary of his January 9, 1994 , telephone
conversation was consistent with Gawthrop ' s description of the
conversation.
(Tr. 138 - 139}.
Despite the assurances provided by Sennett , Gawthrop arrived
at the power plant at 11:30 p . m. on January 9, 1994, only to find
that the endloader ' s windshield had started to ice up.
(Tr. 39) .
He testified that he worked the midnight shifts on January 10 and
january 11, 1994 , without a functional heater.
(Tr. 39 , 41-42).
Consistent with Gawthrop's testimony, Sennett testified that the
endloader ' s windshield frosted up during the 7:00 a.m. morning
shift on January 10, 1994 , while the endloader was operated by
Eloyd Fulk.
(Tr . 140). However, without furnishing any rational
motive, Sennett and Fulk suspect that Gawthrop tampered with the

66

'·:

heater.
(Tr. 177, 199- 200) . Fulk's tampering theory was based
on his opinion that Gawthrop "was an unhappy man." (Tr. 200).
Significantly, Sennett stated that Gawthrop's discharge was
not related to any allegation that Gawthrop had tampered with the
heater. 2 (Tr. 177). In this regard, I noted at the hearing that
there was no credible evidence to support a finding that Gawth r op
had tampered with the heater.
(Tr . 283-286).
Earl McNemar and Frank Summers were called upon to testify
on behalf of the complainant to corroborate his complaints about
the Komatsu heater and the truck tai l gate malfunctions. Both
McNemar and Summers are currently employed by the respondent.
McNemar operated the Komatsu endloader during the afternoon shift
from 3:30 p.m. on January 10th until midnight on January 11,
1994, when he turned the endl oader over to Gawthrop. Summers
operated the haulage truck with the malfunctioning tailgate
during the midnight shift on January 11th . Gawthrop was loading
this truck with filter cake rejects at the time of his discharge.
McNemar characterized the Komatsu heater as working "all
right for that type of machine " although he conceded the operator
needed to wear a jacket.
(Tr. 79-80). Although McNemar stated
he never experienced frost on the windshield, he agreed that it
would be colder on Gawthrop's midnight shift than on McNemar ' s
afternoon shift.
(Tr . 79) . . Although McNemar did not operate the
haulage truck, he was aware of problems with the tailgate
freezing up and opening .
(Tr. 88- 89) ..
Although Summers did not know about the condition of the
heater in the Komatsu endloader, he testified that the heater in
his truck had broken and that it was repaired by the respondent .
(Tr . 97). Summers substantiated the complainant's testimony tha t
there had been problems with the haulage truck ' s tailgate popping
open and spilling reject material . The respondent ' s foreman,
Sennett Triplett, also testified that the tailgate pops open
quite often.
(Tr. 135) . Summers attributed the problem to soupy
reject material freezing around the ta i lgate latch causing it to
open.
(Tr. 96). Summers admitted that the tai.lgate had popped
open at approximately 6:00 a.rn . on January 11, 1994, at the time
of Gawthrop's termination.
(Tr . ;o9).
2

The respondent also provided evidence concerning flat
. tires and damage to the bucket blade that had occurred during
Gawthrop's endloader operation in the months preceding his
discharge . However, Sennett Triplett testified these events
played no role in his decision to terminate Gawthrop on January
11, 1994.
(Tr. 168-1 69).

67

At approximately 6:15 a.m. on · January 11, 1994, Gawthrop was
loading soupy rejects with the Komatsu endloader into a haulage
truck operated by Frank Summers. Gawthrop explained:
On the morning of January the 11th, 1994, I put six
hours and 15 minutes of my shift in and I had done so
with no heater in my highlift and having problems with
this dirt truck that I was loading with this soupy
material, kept coming open and spilling all over the
place.
(Tr. 22).
The tailgate spru~g open spilling the soupy material out o f
the back of the truck . Gawthrop communicated with Summers over
the citizen band (C . B.) radio. Gawthrop asked Summers to pull
the truck up so that Gawthrop could position the bucket of the
endloader against the tailgate to hold it shut until Summers
could relatch it . Gawthrop testified that he then said "I wish
they would fix this damn junk." {Tr. 25). Gawthrop . testified
that Sennett overheard him on the G.B. office radio and stated
over the C. B. radio that he "didn't need [Gawthrop) to run his
junk any longer." (Tr. 25). Gawthrop testified· that Summers,
who apparently heard Sennett's radio transmission, looked at
Gawthrop through the truck window and shrugged his shoulders as
if to say ' you ' re in trouble now.'
(Tr. 29). Sennett then drove
his pickup truck to Gawthrop ' s location and told him to ' get his
stuff and get off the damn job. I don't want you here running my
junk any longer.'
(Tr. 25-26). Gawthrop was then summarily
discharged.
Summers admitted that Gawthrop communicated to him over the
radio to pull his truck up so that Gawthrop could position the
endloader bucket against the tailgate so that Summers could
relatch it.
(Tr.91) . However, Summers, who is still employed by
the respondent, was understandably reticent to recall the radio
communications in question claiming that he had gotten out of the
truck to position himself near the endloader in ord~r to close
the tailgate. For example , Summers testified " ... ! didn't hear
none of this conversation that I was supposed to hear and that
everybody said I heard. I didn't hear it. " (Tr. 107). When
pressed further about what Gawt~rop said over the radio, Summers
stated ·· ~ .. if you was in my situation you'd know what I meant
•. . Like I say, I didn't hear nothing. " (Tr . 112).

68

The Respondent's Case

The respondent does not deny Gawthrop's history of
complaints about the heater and tailgate. However, the
respondent asserts that these complaints are not protected
because they relate to nuisances rather than safety hazards.
(Tr. 68-73). Regardless of whether Gawthrop's complaints warrant
statutory protection, the respondent as~erts Gawthrop was
terminated for his continued use of profanity over the C.B. radio
after he had been repeatedly cautioned.
As previously noted, the respondent is a subcontractor of
Enersystems. Michael Jones is employed by Enersystems and
oversees the work performed by the respondent at the power plant.
{Tr. 203). Jones testified that on one occasion in the summer of
1993 and one occasion in the winter of 1993 he heard Gawthrop,
whose voice he recognized, on the C.B. radio using profanity.
Jones stated Gawthrop's radio communications were critical of the
respondent's operations at the power plant. Jones also overheard
Gawthrop making derogatory remarks about Japanese manufactured
construction equipment. For example, Jones paraphrased Gawthrop
as stating:
'these people here at the power plant don't have any
idea what the [expletive] is going on. The Tripletts
are the dumbest (expletive] people I've ever worked
for .... we got to use this damn [Japanese] junk instead
of Caterpillar equipment.'
(Tr. 204, 206).
Jones felt that Gawthrop's corrunents were particularly offensive
because Sumatoma, a Japanese company, was providing financing for
the power plant's operations.
(Tr. 214, 216-217). Jones stated
that he warned Randy and Sennett Triplett about Gawthrop's use of
profanity.
(Tr. 209).
Jones testified that he had also heard others use
profanity over the C.B. radio and he conceded that an occasional
"cuss word" was not uncommon.
(Tr. 215-216). Summers . testified
about day shift truck drivers using profanity on the radio.
(Tr.
100-101).
In fact, Summers admitted that he "cuss[es] a lot" and
that it was "more than likely" that he had cussed on the C.B.
radio.
(Tr. 102). Randy Triplett testified that there was a
problem with truck drivers using profanity over the radio in the
summer of 1993. (Tr. 271). With the exception of Gawthrop,
there is no evidence that anyone had ever been discharged or
- ~ormally disciplined for using profanity.
(Tr. 101).

69

Significantly, Jones did not hear the January 11, 1994 ,
r adio transmission that is the focal point of this c~se.
{Tr.
212) .. It is also noteworthy that, despite Jones' reported
concern over Gawthrop ' s use of .profanity, Jones testified that " I
never did get the reason why [Gawthrop was terminated] . ... No one
told me , no, and I never asked." {Tr. 218).
Sennett Triplett testified that he and Randy Triplett had
warned Gawthrop about using profanity on July 19, 1993, and
December 6, 1993. The respondent proffered written notes
summarizing these warnings.
{Resp. Exs. 3A, 3B) . Gawthrop was
never asked to sign these notes to acknowledge that he had in
fact been warned.
{Tr. 144).
Sennett and Randy Triplett testified that they arrived at
work on the morning of January 11, 1994 , at approximately 4:30
a.m. They proceeded to the office where they were met by
Sennett ' s sons William and Henry. The sons stated "Rick
[Gawthrop) is at it again," whereupon they turned up the volume
of the radio and listened.
(Tr. 133-134). Sennett described the
communications as follows:
[Gawthrop] said, this g-ddamn, m- ---r- f-- - --g junk.
These c- -k s ---ers won ' t fix nothing here. And I got
on the C. B. and I grabbed the mic, I said, Rick, that ' s
enough. I said ' I'll be right down, park the highlift
now. I jumped in my truck and I drove it down around
and he was still running the highlift .... And when he
started down out of the highlift I told him --- I said,
bring your stuff with you. I don't need you no longer,
you ' re fired.
{Tr. 134-135).
This incident was reportedly documented in a note written on
January 11, 1994 , by Randy Triplet and signed by Sennett
Triplett.
{Resp. Ex. 3C) . However, Randy could not explain why
the note reflects that January 11, 1994, was a Saturday, when, in
fact, it was a Tuesday.
(Tr. 245) .
Finally, the respondent, in its post hearing brief, relies
on Gawthrop's failure to complete the preshift safety reports and
the fact that another endloader wa~ available for Gawthrop ' s use
as mitigating circumstances.
(Resp.'s brief , pp. 4, 10) .
However, the alleged failure of the complainant to complete
preshift reports does not absolve the respondent from its
statutory obligations that prohibit discriminatory conduct.
'Likewise , the availability of alternative equipment, in the
absence of tagging out defective equipment, is not an appropriate
mitigating factor.

70

Disposition of Issues

Discriminatory Discharge

Gawthrop, as the complainant in this case, has the burden of
proving a prima facie case of discrimination under section 105(c)
of the Mine Act. In order to establish a prima facie case,
Gawthrop must establish that his complaints constituted
statutorily protected activity, and, that the adverse action
complained of, in this case his January 11, 1994, discharge, was
motivated in some part by that protected activity. See Secretary
on behalf of David Pasula v. Consolidation Coal Co., 2 FMSHRC
2786, 2797-2800 (October 1980) rev ' d on other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981);
Secretary on behalf of Thomas Robinette v. United Castle Coal
Co., 3 FMSHRC 803, 817-18 (April 1981).
The respondent may rebut a prima f acie case by demonstrating
either that no protected activity occurred or that the adverse
action was not motivated in any part by protected activity.
Robinette, 3 FMSHRC at 818 n.20. The respondent may also
affirmatively defend against a prima facie case by establishing
that it was also motivated by unprotected activity and that it
would have taken· the adverse action for the unprotected activity
alone. See also Jim Walter Resources, 920 F . 2d at 750, citing
with approval Eastern Associated Coal Corp. v. FMSHRC, 813 F.2d
639, 642 (4th Cir. 1987); Donovan v. Stafford Construction Co.,
732 F.2d 954, 958-59 (D.C. Cir. 1984); Boich v. FMSHRC, 719 F.2d
194, 195-96 (6th Cir. 1983) (specifically approving the
Commission•s Pasula-Robinette test).
Protected Activity

Miners are afforded the right to complain about safety or
health related violations of mandatory standards under Section
105(c) of the Act. The Commission has noted that in order for
the complaint to be protected, the complaining miner must have a
"good faith, reasonable belief in a hazardous condition" and that
a showing of good faith requires .an "honest belief that a hazard
exists.tr Thus, the complainant is not required to prove that an
actual hazard exis·ted. He must only show that his complaint was
reasonable. See Secretary o. b. o. Clayton Nantz v. ·Nally &
Hamilton Enterprises, Inc., 16 FMSHRC 2208, 2211 (November 1994),
·and cases cited therein . Moreover, a complaining miner need not
show that the violative condition exposes him to an immediate
hazard, if, as in this case, the complaint does not involve a

71

work refusal. See Secretary o.b.o. Ronny Boswell v. National
Cement Company, 16 EMSHRC 1595, 1599 {August 1994) .
Section 77.1606(c), 30 U.S . C. § 77.1606{c), of the
Secretary's mandatory safety standards requires that defects of
loading and haulage equipment that affect safety must be
corrected before the equipment is used. The dangers associated
with the frozen soupy rejects spilling onto the blacktop roadway
traveled by vehicles at the power plant facility are readily
apparent . Surely, the loading of a haulage truck on one end wi t h
the material spilling out the other end is not within the scope
of normal, safe mine site haulage operating procedures.
Notwithstanding the dangers caused by an icy roadway, the
tailgate malfunction exposed Summers to serious injury by
requiring him to position himself in close proximity to the
endloader in order to relatch the tailgate while Gawthrop was
holding the tailgate shut with the endloader 1 s bucket. In this
regard, the mandatory safety standard in Section 77.1607 {k), 30
C.F.R. § 77.1607(k), prohibits miners from working or passing
under buckets of loaders in operation. Consequently, Gawthrop's
January 11, 1994, tailgate complaint was based upon his
reasonable belief that a hazard existed. Thus, his complaint
must be considered as activity protected by the Act .
Similarly, Gawthrop's complaints about the malfunctioning
endloader heater, particularly in sub-zero temperatures, were
reasonably related to safety and health. Ice on a windshield
interfering with an endloader operator ' s visibility creates
significant safety hazards to anyone in the vicinity of the
vehicle . Moreover , the impropriety of an operator's exposure to
frigid temperatures over an entire shift without adequate heat is
self evident. Although the nature and extent of the heater
problem is in dispute, Gawthrop perceived it to be a problem.
Gawthrop's concern was consistent with McNemar ' s testimony that
the endloader operator needed to wear a jacket . Gawthrop's
complaint was also supported by the endloader heater malfunction
reported by Fulk the day before Gawthrop ' s discharge. Therefore,
Gawthrop ' s attempts to bring this heater problem to management ' s
attention must be afforded protection under the Act as these were
good faith complaints related to 'health and safety.
operator has an obligation to respond to a miner who
makes a safety or health related complaint in a way that should
reasonably quell the miner ' s fears. Gilbert v. EMSHRC, 866 F.2d
l433 , 1441 {D.C. Cir . 1989). In the instant case, the respondent
failed to do so. Gawthrop ' s January 11, 1994, discharge was
contemporaneous with his protected tailgate and heater
complaints . Therefore, Gawthrop has met his burden of presenting
An

72

a prima facie case that he engaged in protected activity and that
his discharge was motivated by that activity.
The Respondent's Defense

Having rejected the respondent's assertion that Gawthrop's
complaints were unprotected because they concerned nuisances
rather than safety or health related hazards, we turn to the
respondent's defense. The respondent argues that Gawthrop's
" ... discharge was also motivated by [his] unprotected activity,
the use of profanity over the radio, and that it would have taken
the adverse action in any event for the use of the profanity
alone." (Resp. 's brief, p. 10).
As a threshold matter, profanity is considered to be
"opprobrious conduct" that is not protected under the Act.
Amos Hicks v. Cobra Mining, Inc., 13 FMSHRC 523, 532 (April
1991). Therefore, the respondent attempts to separate the
substance of the complaint from its alleged profane contents. To
determine whether the respondent should prevail in such
i .n stances, the Commission has applied the "in any event" test to
ascertain if the complainant would have been discharged for
profanity alone. Secretary o.b.o. John Cooley v. Ottawa Silica
Corp., 6 FMSHRC 516, 520-521 (March 1984).
Applying the Cooley test in this case involves an analysis
of whether Gawthrop would have been discharged if his use of
profanity was not associated with his protected complaints
concerning defective equipment. Thus, this approach requires
determining whether Gawthrop's complaints played a meaningful
role in his termination. Significantly, three Tripletts
testified they considered Gawthrop's characterization of company
equipment as junk to be offensive even without the use of
profanity. Sennett testified:
Court:

Did you indicate to [Gawthrop], if you think
this is such a piece of junk --- or were you
offended by that at all?

Sennett:

Sure I was offended by it.

Court:

That he called the equipment junk?

Sennett:

Why sure. The highlift just passed
inspection by Federal inspectors. I mean,
it's a 100 and some thousand dollar piece of
machinery and I'm still making --- we're

73

still making payments on it. We probably
still owe payments on it, yes.
(Tr. 162163) .
The court subsequently inquired:
Court:

... now suppose Mr. Summers was in the truck
and he said, 'I'm freezing my expletive butt
off,' and in a subsequent sentence or two
elaborated on that with four-letter words,
would you have terminated Mr. Summers?

Sennett: Not on that occasion right there, because. it
wouldn't have been fair to him ....
Court:

Now suppose Mr. Gawthrop had said, 'I'm
freezing my four-letter butt off,' would you .
have terminated him for ·that?

Sennett: I probably wouldn't have if that's all he had
said ....
Court :

What if he said, 'I'm freezing my four-letter
word butt off and this equipment is a piece
of junk because the heat is not working
properly and it'~ not worth a damn,' would you .
have terminated him?

Sennett: Probably not. Probably not. If that's all he
had said, I probably wouldn't have .
(Tr. 181183) .
Sennett's son William Triplett testified:
Court:

Now, the language that you heard that you
found offensive, would you have found it
offensive if profanities hadn't been used but
the context would have been the same? For
example, 'these jerks don't know what they a.r e.
doing and the equipment is junk, ' would you
have found that offensive?

William: Yes, Sir. They worked very hard for that
equipment and, I mean, --- they worked very
hard for it. Yes, I would have found .it very
offensive too.
(Tr. 236-237).

74

Randy Triplett testified:
Court:

So did you feel that it was particularly
inappropriate for [Gawthrop) to b.e criticizing
the equipment in view of the fact that he
damaged the tires?

Randy:

Yeah. I didn't appreciate him bad-mouthing
our highlift. When we --- I showed the paper
work there --- $138,000 we spent. That's not
a lot of money to a lot of people, but that's
a heck of a pile of money to people like the
brothers and I . And then to put $12,000 worth
of tires on it or $8,000, whatever that figure
was, it was pretty phenomenal. And then to
get . them busted and laughed at in your face,
that, you know, I got another tire, yeah, that
kind of dug into me pretty good.
(Tr. 279).

. In deciding this case, I note that virtually all of the
witnesses conceded that the use of profanity on a construction or
mine site is a common occurrence. With the exception of
Gawthrop, there is no evidence that any employee has ever been
discharged or otherwise disciplined for using profane language.
Gawthrop denies that he received any specific reprimands
concerning his use of profanity. The written notes of a l leged
warnings in July and December 1993 were not signed by Gawthrop to
acknowledge that he had been warned. Moreover, the reportedly
contemporaneous note summarizing the Tuesday, January 11, 1994,
incident, that inexplicably reflects it wa~ written on a Saturday
rather than on a Tuesday, undermines the probative value of the
alleged previous warnings.
With respect to the nature and extent of the profanity
uttered by Gawthrop at the time of his discharge, I note that
Jones did not overhear this January 11, 1994, radio
communication. It is also significant that Jones was never told
by Randy or Sennett Triplett why Gawthrop was fired although he
had reportedly complained about Gawthrop's use of profanity on
several occasions.
The only non-party witness to the January 11, 1994,
communication was Frank Summers. Although Summers, who is
employed by the respondent, was reluctant to provide details
concerning what he had heard, his demeanor at trial indicated
that he was not particularly offended by Gawthrop's language and
that he found nothing extraordinary .in Gawthrop's conduct .
Complaints about working conditions expressed to peers are

75

neither uncommon nor per se insubordinate. Here, the alleged
offensive language does not constitute insubordination in that
the communications were intended for Summers rather than company
officials.
Sennett Triplett testified that his " ... main reason for
firing [Gawthrop on January 11, 1994] was for the words
[Gawthrop) used, the way [Gawthrop] used them, [and) the tone of
voice [Gawthrop] used . " (Tr. 184). Although the parties
disagree about the extent of the profane language used by
Gawthrop on January 11, 1994, it is undisputed that the thrust of
the communications concerned the maintenance and condition of
equipment. While Gawthrop's radio transmissions may have been
provocative with respect to his criticism of the respondent's
equipment and the respondent's maintenance efforts, protective
safety related complaints are by nature frequently provocative.
Implicit in such complaints is an assertion that an operator is
either unaware of a purported hazard or unwilling to address it.
An operator, as in this case, acts at its own peril when it
allegedly disGharges a miner because it is offended by the form
rather than th~ substance of a protected complaint.
In short, Sennett, Randy and William Triplett testified they
found Gawthrop's criticism of company equipment to be offensive.
in the absence of profanity. Thus, the respondent has failed to
rebut Gawthrop's prima facie case by demonstrating that it was
not motivated in any part by Gawthrop's protected activity.
Sennett Triplett also testified that he would not have terminated
Gawthrop for profanity unrelated to the equipment. Nor is there
any evidence of any other formal disciplinary actions or
discharges for use of profanity on the C.B. radio or on the job
site. The respondent, therefore, has also failed to establish
its affirmative defense that it would have discharged Gawthrop
for his profanity alone. Consequently, the record evidence
establishes that Gawthrop is entitled to relief under the Mine
Act as his January 11, 1994, discharge was significantly
motivated by his protected activity.
ORDER

Accordingly, the respondent's January 11, 1994, termination
of Richard E. Gawthrop was discriminatorily motivated in
violation of Section 105(c) of the Mine Act. Consequently, IT ts
·ORDERED that:
1. Within 21 days of the date of this decision, the parties
shall confer in person or by telephone for the purposes of:

76

(a) stipulating to the position and salary to which
Gawthrop should be reinstated at the Grant Town Power
Plant, or, in the alternative, agreeing on economic
reinstatement terms (i.e., a lump sum agreed upon
payment in lieu of reinstatement);
(b) stipulating to the amount of back pay and interest
computed from January 12, 1994, to the present, less
deductions for unemployment benefits and earnings from
other employment;
(c) stipulating to any other reasonable and related
economic losses or litigation costs incurred as a
result of Gawthrop's January 11, 1994, discharge.
2. If the parties are able to stipulate to the appropriate
relief in this matter, they shall file with the judge, within 30
days of the date of this decision, a Proposed Order for Relief.
The respondent~s stipulation of any matter regarding relief shall
not waive or lessen its right to seek review of this decision on
liability or relief.
3. If the parties are unable to stipulate to the relief, the
complainant shall file with the judge and serve on opposing
counsel, within 30 days of the date ·of this decision, a Proposed
Order for Relief. The complainant's proposed order must be
supported by pertinent documentation such as check stubs from his
prior and current employment, notices of pertinent unemployment
awards, and receipts to support any other losses or expenses
'claimed.
4. If the complainant files a Proposed Order for Relief, the
respondent shall have 14 .days to reply. If issues on relief are
raised, a _separate hearing on relief will be scheduled.
5. This decision shall not constitute the judge's final
decision in this matter until a final Order for Relief is
entered.

~--~--~
Feldman
Administrative Law Judge

77

Distribution:
Mr. Richard E. Gawthrop, Route 1, Box 253-A, Rivesville, WV 26588
(Certified Mail)
Charles E. Anderson, Esq., 200 Adams Street, Fairmont, WV 26554
(Certified Mail)
/rb

78

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1JAN 2 3 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING

:

Docket No. YORK 94-14-M
A.C. No. 30-00066-05523

.

Lake Placid

COLD SPRINGS GRANITE COMPANY,
Respondent
DECISION

Appearances:

James A. Magenheimer, Esq., Office of the
Solicitor, u.s. Department of Labor,
New York, New York, for Petitioner;
Steven R. Mccown, Esq., Little, Mendelson,
Fastiff & Tichy, Dallas, Texas, for Respondent .

Before:

Judge Weisberger

This case is before me based upon a Proposal for Assessment
of Civil Penalty filed by the Secretary of Labor (Petitioner)
alleging a violation by Cold Springs Granite Company of 30 C.F.R.
1
§ 56.3400.
A hearing on this matter was held in Burlington,
Vermont, on November 1, 1994. Subsequent to the hearing,
Petitioner, filed a Post Hearing Memoranda on December 22, 1994.
Respondent's Brief was received on December 28, 1994 .
Findings of Fact and Discussion
Cold Springs Granite company ("Cold Springs") operates the
Lake Placid Blue and Green Quarry in Ausable Forks, New York. In
general, the first step in Cold Springs granite mining operation

Ini tially the proposal al~o sought a penalty for the
violation of 30 c.F.R.
§
50.10
(Citation No.
4079780).
Subsequently, the parties filed a joint motion for approval of a
settlement of this citation. By order dated June 23, 1994, Chief
Judge Merlin issued an order approving the settlement and ordering
dismissal of this citation.
Subsequent to the filing of the
proposal, Petitioner filed a motion to amend the citation at issue
(No. 4079928) to change the standard allegedly violated from
30 C.F.R. § 56.16001 to 30 C.F.R. § 56.3400. On April 18, 1994,
Chief Judge Merlin issued an order granting the motion to amend.
1

79

is the drilling of the loaf 2 to be blasted from the quarry. In
the next step, the granite loaf is blasted from the quarry.
After the loaf has been blasted and freed from the earth or the
quarry, it is then split at the quarry site by wedges or
explosives in order to break off smaller pieces of material.
Those pieces of material that are broken off and squared off and
are of transportable size, are removed from the quarry site to be
placed in inventory for shipping to customers. The material from
the loaf that have not been squared off {blocks) are transported
to the finishing yard where they are washed and split further.
On March 12, 1993 , Joseph c . Cayea, a rock driller, was
assigned to spli t blocks at the finishing yard. The blocks of
granite were about four or five feet high laying on their side in
close proximity to each other . The blocks had been pre-drilled
by machine. From a position standing on top of the blocks of
granite, Cayea split the blocks of granite by using tools he
called "wedges" and "half-rounds." The half-rounds are rod-like
tools that start thin on the top, and become larger on the.
bottom. Cayea took two of the half-rounds together and slid them
into every other pre-drilled hole. Then he took the wedge and
put it between the half-rounds, and pounded the half-rounds into
the pre-drilled holes until the blocks were fully cracked.
Exhibit Nos. P-11, 12 and 13 are illustrations of the blocks of
granite viewed from different angles, and demonstrates how the
accident occurred.
Following the above procedure, Cayea split the first bl~ck
(Block No. 1 as depicted in the diagrams). Then he similarly
split another block (Block No. 3 as indicated in Exhibit P-11), 3
leaving a larger piece, and a smaller piece (Block B). 4
According to Cayea, after he split Block No. 3, it was stable.
The larger piece from No. 1 was removed from the area leaving
the smaller piece (Block A), which remained upright.

2

The loaf is a piece of granite approximately 80 to 100 feet
wide, 15 to 20 feet deep, and 15 to 20 feet high.
3

In response to direct examination, Cayea referred to the
three blocks of granite that he was splitting on the day of the
accident as first, second and third. These particular blocks are
marked as Nos. 1, 3 and 4, respectively, in the diagrams (Exhibits
P-11, 12 and 13).
4

Block B measured 51 inches wide across the top, but
tapered down to a width of only 34 inches at the bottom. It was
laying on top of a block of wood, 6 inches by 6 inches, that
extended only 10 inches lengthwise under Block B. The wooden had
been placed under No. 3 in order to make it level for proper
splitting.

80

Cayea proceeded to split the third block of granite
(Block No. 4 in diagrams Exhibits P-12 and 13). He began using
the half-rounds and wedges as he had done before, but realized
that he needed additional wedges . Cayea jumped down from the
block of granite he was working on, and walked along the ground
in front of Block A in order to retrieve the wedges he needed.
When Cayea came next to Block A, it suddenly tipped over on top
of him. It appears that Block B had suddenly shifted and fell
onto Block A which tipped over and fell onto Cayea. Cayea
sustained serious injuries to both legs, which were subsequently
amputated.
On March 15 , 1993, Edward M. Blow, an MSHA Inspector,
inspected the subject site to investigate the accident that had
occurred on March 12. Prior to becoming an MSHA Inspector, Blow
had worked for a granite company for 25 years. One of the jobs
he performed was splitting rocks. Blow opi ned that Block B had
been split from the longer block, but had not immediately fallen,
as it had been connected by frozen material. Blow opined that
because the bottom of Block B extended 24 inches beyond the
support provided by the wooden- block, and the top of Block B
extended 41 incpes beyond that support (see Exhibit P-13), the
frozen bond between Block B and the earth was released causing
Block B to tip over, and hit Block A causing it to fall on Cayea.
Blow issued a citation alleging a violation of 30 C.F.R.
56.3400, which provides that, "Prior to secondary breakage
operations, material to be broken, other than hanging material,
shall be positioned or ed to prevent movement which ·"1ould
endanger persons in the work area. Secondary breakage shall be
performed from a location which would not expose persons to
danger."
§

In essence, it is Petitioner's position that the first
sentence of Section 56.3400 was violated because neither
Blocks A nor B were blocked to prevent a movement, which
endangered Cayea. Petitioner also alleges that the second
sentence of Section 56.3400, supra, was violated because Cayea's
work was not being performed from a location which would not
expose him to danger.
The blocking requirements of the first part of
Section 56.3400, supra, apply "prior to secondary breakage
operations." The safe location requirements of the second
sentence of Section 56.3400 pertain to the performance of
"secondary breakage." The regulations do not define the
term "secondary breakage". However, the plain language of
Section 56.3400 supra, makes it obvious that its intent is to
protect miners from the hazards .associated with being endangered
by materials to be broken that were not positioned or ed to
prevent movement. This hazard was clearly present in the

81

splitting stage at issue, at least to the same degree as that
presented in the other breaking operations that preceded the one
at issue. The plain language of Section 56.3400, supra, further
manifests an intention to protect miners from being .exposed to
danger from secondary breakage being performed from a location
exposing them to danger. Clearly such a danger existed in the
instant splitting operation at least to the same degree as that
presented in the operations that had been performed up to this
point. 5 Although there was some material, i.e . , a wooden block,
placed under Block No. 3, it was not of a sufficient length under
the base of Block B to have prevented it from falling and
knocking over and Block A, which than led to cayea's injuries.
I thus find that Respondent violated Section 56.3400, supra.
Within the framework of the above evidence, I find that
the violation was significant and substantial. I find that a
penalty of $157 is appropriate.

ra,.
l~
· /
~sberger

Administrative Law Judge
Distribution:
James A. Magenheimer, Esq., Office of the Solicitor,
U.S. Department of Labor, 201 Varick Street, New York, NY 10014
(Certified Mail)
Steven R. Mccown, Esq., Little, Mendelson, Fastiff & Tichy,
300 Crescent Court, Suite 600, Dallas, TX 75201 (Certified Mail)
/ml

5

The removal of a loaf from the ground or quarry is the
initial step in the operation which is followed by the splitting of
the loaf at the quarry site, and then further splitting at the
finishing yard. The latter breaking operation performed by Cayea
was thus secondary.
(Reference is made to the common meaning of
the word secondary as set forth in Webster's New International
Dictionary, as pertinent, as follows: "2a: immediately derived from
something original, primary, or basic ••• .
f.1:
not first in
order of occurrence or development •..• 3a: of or relating to the
second order or stage in a series . "
82

FEDERAL MINE SAl'ETY AND BEAL'l'H REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 3 0 1995
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

:

LAKEVIEW ROCK PRODUCTS, INC.,
Respondent

:

.

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 94-308-M
A.C. No. 42-01975-05505
Docket No. WEST 94-309-M
A.C. No. 42-01975-05506
Mine: Lakeview Rock Products,
Inc.

DECISION

Appearances :

Kristi L. Floyd, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Gregory M. Simonsen, Esq., Kirton & McConkie,
Salt Lake City, Utah, for Respondent.

Before:

Judge Amchan
Factual Background

on November 3, 1993, MSHA representative Richard Nielsen,
accompanied by his supervisor William Tanner, conducted an
inspection of Respondent's sand and gravel pit in Salt Lake City,
Utah (Tr. 21 -23). The penalties for seven citations or orders
are at issue before me, the most significant of which involves
the safety of a highwall at the pit.
Citation/Order No. 4120702:

Loose ground on the highwall

At 1:10 p . m., on November 3, 1993, Inspector Nielsen issued
Citation/Order No. 4120702, pursuant to sections 104(a} and
107{a) of the Act. The citation/order states:
Loose ground was observed on the nearly vertical
highwall at the upper bench where the bulldozer
was pushing material to feed the crusher. The
dozer operator was operating adjacent to the high
wall where loose rocks could fall into the cab of

83

the dozer. The loose rocks were large enough to
cause fatal injuries. The highwall was about
15 meters (50 ft) high. This was an imminent danger.
(Citation/Order No. 4120702, block 8) .
The citation/order alleged a violation of 30 C.F.R.
§56.3131, which provides:
In places where persons work or travel in
performing their assigned tasks, loose or
unconsolidated materials shall be sloped to
the angle of repose or stripped back for at
least 10 feet from the top of the pit or quarry
wall. Other conditions at or near the perimeter
of the pit or quarry wall which create a fall of
material hazard to persons shall be corrected.
MSHA proposed a $2,400 penalty for this citation/order1 •
Inspector Tanner observed the cited condition first and
called it to Inspector Nielsen's attention (Tr. 61, 90).
Although Nielsen issued the citation and testified at hearing
regarding the highwall, the record is very unclear as to the .
degree, if any, of his first-hand knowledge of its condition.
Nielsen testified that he recommended that a special
assessment be made for the citation/order for the following
reasons:
I didn't feel that due care was taken to
control the loose ground or to control where
people were working in relation to the loose
ground, and it was an obvious thing that could
be seen from even the lower levels that there
was loose ground on this high wall and that
some kind of action should be taken (Tr. 58).

1

Citation/Order No. 4120702; insofar as it is an imminent
danger order issued pursuant to section 107(a) of the Act, is
unreviewable due to Respondent's failure to contest it within
30 days, Local Union 2333, District 29, United Mine Workers of
Ainerica (UMWA) v. Ranger Fuel Corporation, 12 FMSHRC 363 (August
1990); ICI EXPlosiyes USA, Inc., 16 FMSHRC 1794 (ALJ Merlin
August 1994). However, the penalty assessment for the order is
reviewable, ~, supra.

84

However, he later testified that he did not observe the
cited condition and that his opinions were based entirely on
photographs taken by Mr. Tanner and his conversations with
his supervisor (Tr. 61, 71, 91).
Inspector Nielsen also testified that on the basis of
photographs taken by Mr. Tanner that there were loose rocks
lying on the edge of the quarry wall that were not stripped
back (Tr. 131). However, it appears that this opinion is
based solely on Nielsen's interpretation of the photograph,
~ather than first-hand observation (Tr. 132) .
When asked how
he knew that the rocks in the highwall were not resting at an
angle of repose (an angle at which soil or rocks will not
slide or fall), Nielsen stated:
That would be a judgment call from the inspector,
but looking at the photos, you can see that there
are areas where if jarring or weather or other
factors entered into that material, that it could
and very likely would fall.
(Tr. 138) 2 • ·
In sum, I~spector Nielsen demonstrated no first-hand
knowledge regarding this alleged violation and I therefore
accord his testimony in this regard no weight. The factual
questions regarding this condition require a credibility
resolution between the testimony of Inspector Tanner, on
the one hand, and Pit Manager Scott Hughes, on the other.
Inspector Tanner testified that material in an area
directly above that where Respondent's bulldozer was
operating on November 3, 1993, was "really, really loose"
(Tr. 166-67, Exh. SB). He told Nielsen to issue the
imminent danger order because some of that material,
pr.j.marily large boulders, could have fallen "at any minute,
at 'any second" (Tr. 174, 208·).
·
Mr. Tanner did not climb the highwall to examine the
area he considered loose out of concern for his safety
(Tr . 183). He may never have been closer to the highwall
than 150 feet away (Tr. 62). The inspector stated that he
could tell from the photographs he took that material on the
highwall was cracked and loose (Tr. 183-86). This is not
apparent to the undersigned.

2

The undersigned concludes that it is not obvious from the
photographic exhibits in the record that any of the material in
the highwall was loose, unconsolidated, or in danger of falling.

85

As the photographic exhibits do not necessarily
corroborate Mr. Tanner's conclusions, it is necessary to
examine the basis for his opinions regarding the stability
of the materials on the highwall. In this regard,
Respondent's counsel him asked the following question:
Q . . . . do you have any specific information that
would bear upon - - ·that would indicate to you that
this material was not - - that you have circled in
these pictures was not of the type that was embedded
into the mountain?

A. The only thing I go by is my experience and my
education .

* * * *
A.

I did not go up there, no and I'm not about to.

(Tr. 187-88) .
Mr. Tanner's training and experience fall short of
qualifying him as an exp~rt in matters of soil stability
and ground control. He has a Bachelor of Arts degree from
Marshall University in Huntington,. West Virg.inia, and has
attended f Our courses of undetermined length and content
relating to the issues in this case. These courses covered
the subjects of ground control, wall and rock stability and
underground ground control. They were conducted at the MSHA
Academy in Beckley, We~t Virginia, and in Michigan (Tr. 155-56).
Respondent's pit manager, Scott Hughes, has been mining
at the same site since the late 1970's (Tr. 215, 230). He
testified that the highwall consisted of conglomerated rock,
or "basically a bunch of rocks glued together 0 {Tr. 231-32).
He stated further that he blasted the rock in the area cited
by Tanner and then inspected to determine whether there was
any loose material (Tr. 236}. After blasting, Hughes contends
he had a bulldozer attempt to pull out the rocks protruding
from the wall and could not even wiggle them (Tr. 236). He
therefore concluded that it was safe for the bulldozer to scrape
away dirt to lower that section of the highwall (Tr. 237) ..
Comparing the testimony of the Inspector Tanner and
Pit Manager Hughes, I conclude that the Secretary has failed
to meet its burden of proving that there was loose or unconsolidated material in the highwall that posed a hazard to

86

Respondent's employees. I therefore vacate the penalty
proposed for Citation/Order No. 4120702 3 •
Citation No. 4120693; Failure to Wear Seat Belt
on the morning of November 3, 1993, Inspectors Nielsen
and Tanner observed the driver of one of Respondent's frontend loaders operate his vehicle without wearing his seat belt
(Tr. 42-43, 144-45, 156-57). The driver told Nielsen that
he did not always wear his seat belt because it hurt his back
(Tr. 43) 4 •
Nielsen issued a section 104(d) (1) citation alleging
a "significant and substantial" (S & S) violation of 30 C.F.R.
§ 56.14130(g), due to Respondent's "unwarrantable failure" to
comply with the regulation and "high" negligence. A civil
penalty of $1,800 was proposed for this citation.
The S & s allegation was based in part on the fact that
the front-end loader was operating in areas in which the berm
on the side of the road was inadequate and was feeding a crusher
in an area where ~here was no bumper block {Tr. 29-39, 144-46).
I conclude that the record establishes an S & S violation of the
standard pursuant to the criteria set forth by the Commission in
Mathies Coal co., 6 FMSHRC 1 (January 1984). Specifically, I
find that given the area in which the front-end loader was ·
operating, an injury due to the driver's failure to wear a seat
belt was reasonably likely. It was also reasonably likely that
the injuries sustained would have been of a reasonably serious
nature.

3

Inspector Tanner also stated that as he interprets the
cited standard, it prohibits miners from working underneath any
overhang where blasting has occurred recently (Tr. 205). Section
56.3131 does not so provide explicitly and the record does not
establish that a reasonably prudent person familiar with ·the
mining industry and the protective purposes of the standard would
have recognized that working beneath the highwall in this case
violated the standard, Ideal Cement 'c ompany, 12 FMSHRC 2409
(November 1990).
4

I find it unnecessary to determine whether Pit Manager
Scott Hughes told Nielsen that he left the use of seat belts up
to his employees (Tr. 50, 226) .
I do not find credible Scott
Hughes' testimony that the driver had just gotten back into his
vehicle and had not had a chance to put on his belt before the
citation was issued {.Tr. 223-24).

87

On the other hand, I conclude that the Secretary has not
established an "unwarrantable failure" to comply with the
regulation or "high" negligence. I credit Scott Hughes'
testimony that Respondent's policy was that drivers were to
wear seat belts and that this policy was verbally communicated
to its employees (Tr. 223-24, 226-27).

While employee misconduct or disregard of company safety
rules is no defense to an MSHA citation, it may be relevant to
the degree o f negligence imputed to the operator and the size
of the civi l penalty assessed, Mar-Land Industrial Contractors,
.I.D.Q, 1 4 FMSHRC 75 4 (May 1992) . I affirm this violation as a
section 104 (a ) citation and conclude that it was due to the
ordinary negligence of Respondent. Considering the six criteria
in secti on l lO(i) of the Act, a civil penalty of $600 is
appropriate .
I assess this penalty primarily on the basis of the
gravity of the violation, which I regard as quite high, and
the negligence of Respondent. Although, as Mr. Hughes contends,
it is not reasonable to expect Respondent to fire a competent
driver every time one is observed without a seat belt, there
are effective means of discipline short of discharge .

A graduated punishment scheme, including verbal and
written warnings and monetary penalties, might well achieve
nearly universal compliance with company safety rules. Since
Scott Hughes was aware that his drivers failed to wear seat
belts prior to the issuance of this order (Tr. 222-23), his
negligence in not implementing a more effective disciplinary
system warrants assessment of a civil penalty of $600.
Order Nos 2 4120704 and 4120705; were records
made available to the Secretary?
Inspector Nielsen issued Order Nos. 4120704 and 4120705
pursuant to 30 C.F.R . §56.12028 and §56.18002{b), after asking
Respondent for records pertaining to the continuity and
resistance of its electrical grounding systems, and workplace
examinations. According to Nielsen and Tanner, Respondent
initially told them they had to have an appointment to see these
records (Tr. 72, 76, 175). Both inspectors also testified that
the company records were brought to the closing conference at
the end of the inspection on November 4, 1993, but that they
were unable to look at the records due to confrontational
behavior on the part of Glenn Hughes, Respondent's owner
(Tr • 7 4 , 19 9 ) •
The cited regulations provide that the records shall
be made available to the Secretary or his duly authorized
representative. They do not require that the records be

88

maintained at the mine site and do not specify how long aft~r
a request the records must be produced. Had these records
been made available on November 4, at the closing conference,
it would be necessary to decide whether the records were made
available within a reasonable amount of time following the
request. However, since I credit the inspectors' testimony
that they were prevented from examining the records, I conclude
that Respondent violated the standards.
The Secretary proposed penalties of $700 for each of
these two orders . Pursuant to the criteria in section llO(i)
of the Act, particularly the good faith factor 5 , I assess a
civil penalty of $500 for each of these orders . Regardless
of its disagreement with the inspectors as to the requirements
of the standard, Respondent was obligated to allow MSHA to
inspect its continuity and workplace examination records .
Its interpretation of the standard's requirements can be
appropriately handled through the Act's review procedures.
Therefore, its unwillingness to allow for review ' of the
records at the closing conference warrants the characterization of "unwarrantable failure" and the penalties assessed.
Citation. No. 4120692; Absence of a bumper block
Inspector Nielsen issued Citation No. 4120692 to Respondent
because he observed no bumper block in front of the crusher
plant {Tr. 23). Respondent's front-end loaders were travelling
up a ramp to the crusher plant with material. Nielsen was
concerned that the loaders would hit the feed plant and weaken
it (Tr . 24).
The citation was issued pursuant to 30 C.F.R. §56.9301,
which requires that berms, bumper blocks or other restraining
devices be provided at dumping locations where there is a
hazard of overtravel or over-turning. Respondent's defense
to this citation is that the plant extended eight to ten feet
above the ground level at the crushing plant and that it was
so firmly embedded into the embankment that its equipment
could not push it over (Tr. 219-20) .
I affirm the citation because the standard is intended
to prevent not only a single instance of overtravel, but also
the potential of repeated bumping of such structures which
could ultimately produce injury. EXhibit No. 2-A indicates
that the portion of the plant protruding above the embankment
was subject to damage from repeated contact with heavy equipment ~
5

0ne of the six statutory criteria is "the good faith of the
person charged in attempting to achieve rapid compliance after
notification of a violation."

89

Such contact could, at some point, cause the structure to break
and cause a vehicle to go over the embankment. Therefore, I
affirm the citation and assess a civil penalty of $50, which
was proposed by the Secretary.
Citation No . 4120694: Inadequate berm on side of ramp
Inspector Nielsen observed one area of the ramps travelled
by Respondent's equipment where the berm on the side measured
16 to 24 inches in height, and another area in which there was
no berm at all {Tr . 29-30). MSHA's regulations at 30 c.F.R.
§56.9300 require that berms or guardrails b e provided and
maintained on roadways with a sufficient drop-off to cause
a vehicle to overturn or endanger miners in equipment .
There was a sufficient drop-off in the areas cited that
a berm was required {Tr. 33-36, 243, Exh .. No. 3-B) . When
berms are required they must be mid-axle height of the largest
vehicles that usually travel the roadway (section 56.9300(b)).
The ramps cited by Nielsen were regularly travelled by frontends loaders with a mid-axle height of 36 inches (Tr. 31- 32}.
I affirm the citation as an S & s violation of the Act
and assess a civil penalty of $100 . The frequency with which
these ramps were travelled persuades me that it wa·s reasonably.
likely that an accident could occur due to the absence and/or
inadequacy of the berms . The fact that one of the loader
operators was not wearing a seat belt persuades me that i t was
also reasonably likely that injuries that might occur would be
of a serious nature (Tr . 36) .
Citation No. 4120100: Records regarding defective
back-up alarm
At 10:45 a.m. on November 3, 1993, t~e back-up alarm on
one of Respondent's front-end loaders was not working (Tr. 3941}. The vehicle operator told inspector Nielsen that he was
not aware that he was required to check the back-up alarm
Tr. 39-40).
Nielsen then issued Respondent Citation No. 4120700 alleging
a violation of 30 C.F.R. §56.14100(d). That regulation requires
that defects on such equipment that are not corrected immediately
shall be reported to and recorded by the mine operator.
There is no indication as to how long this back-up alarm was
not working. Pit Manager Scott Hughes testified that the alarm
was working at the beginning of the workshift on November 3, and
that the alarm was repaired that afternoon (Tr. 220-223, 257-58}.

90

While Respondent may have been in violation of SS6.14100(a),
which requires a pre-shift inspection of its vehicles by the
operator, it was cited for not having records of a ~efective
condition. However, records are required under S56.14100(d) only
for defects which are not corrected immediately. Since there is
no evidence that the defective back-up alarm was not fixed
immediately, I vacate ~itation No. 4120700 and the $50 penalty
proposed therefor.
ORDER

Docket No. WEST 94-308-M
Citation No . 4120692 is affirmed and a civil penalty
of $50 is assessed.
Citation No. 4120694 is affirmed as a s & s violation
and a civil penalty of $100 is assessed.
Citation No. 4120700 and the penalty proposed therefor
is vacated.
Docket No. WEST 94-309-M
Citation No. 4120693 is affirmed as a s & s violation
of section 104(a) of the Act. and a civil penalty of $600 is
assessed.
The penalty proposed for Citation/Order No. 4120702 is
vacated.
Order No. 4120704 is affirmed and a civil penalty of
$500 is assessed .
Order No. 4120705 is affirmed and a civil .. penalty of
$500 is assessed.
Respondent is ordered to pay the assessed civil penalties
of $1,750 within 30 days of this decision and order . . Upon such
payment these cases are dismissed.

{i;i~

Administrative Law Judge

91

Distribution:
Kristi Floyd, Esq., Office of the Solicitor,
U.S. Department of Labor, 1999 Broadway, suite 1600,
Denver, co 80202-5716 (Certified Mail)
Gregory M. Simonsen, Esq., Kirton & McConkie,
1800 Eagle Gate Tower, 60 East South Temple,
Salt Lake City, UT 84111-1004 (Certified Mail)
/lh

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 3 0 1995.
BIRCHFIELD MINING, INC.,
Contestant
v.

CONTEST PROCEEDING
Docket No . WEVA 91-345-R
Order No. 3751389; 3/14/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

Mine No. 1

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION XMSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 91-2076
A.C. No. 46-07273-03558

v.

Mine No. 1
BIRCHFIELD MINING, INC.,
Respondent
DECISION

Appearances:

David J. Hardy, Esq., Jackson & Kelly, Charleston,
West Virginia, for Contestant;
Patrick L. DePace, Esq., Office of the Solicitor,
U.S. Department of Labor, for Petitioner,
Arlington, Virginia.

Before:

Judge Fauver

These cases involve a§ 104(d) (1) order under the Federal
Mine Safety and Health Act of 1977, , 30 U.S.C. § et seq.
At the hearing the parties moved for approval of a
settlement.
Having considered the reasons and doctimentation submitted, I
conclude that the settlement is consistent with the purposes of
the Act. Accordingly, the motion is GRANTED.

93

ORDER

WHEREFORE IT IS ORDERED that the motion for approval of
settlement is GRANTED and Respondent shall pay the approved
penalty of $800.00 within 30 days of this decision. Upon such
payment the cases are dismissed.

uJ~.--.. .~ H~c--\

William Fa~
Administrative Law Judge

Distribution:
David J. Hardy, Esq., Jackson & Kelly, P.O. Box 553, Charleston,
WV 25344 (Certified Mail)
Patrick L. Depace, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Suite 516, Arlington, VA 22203
(Certified Mail)
/lt

94

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH. VIRGINIA 22041

JAN 3 11995
PEABODY COAL COMPANY,

v.

Contestant

.: CONTEST PROCEEDING
. Docket No. KENT 94-430-R

Citation No. 3861948; 2/16/ 94

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

.

Martwick Underground Mine
I . D. No. 15- 14074

Respondent
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION .(MSHA),

v.

Petitioner

.
. CIVIL PENALTY. PROCEEDING
~

Docket No. KENT 94-1062
. No. 15-14074-03664
.. A.C
Martwick Underground Mine

PEABODY COAL COMPANY,

:

Respondent
DECISION

Appearances :

Before:

Brian w. Dougherty, Esq., Office of the Solicitor,
U.S . Department of Labor, Nashville, Tennessee for
the secretary of Labor;
David R. Joest, Esq., Henderson, Kentucky for
Peabody Coal Company.

Judge Melick

These consolidated cases are before me pursuant to Section
lOS(d) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801, et. seq., the "Act", to challenge two citations
issued by the Secretary of Labor against the Peabody Coal Company
(Peabody). At hearing the parties moved for approval of a
settlement of citation No. 3857222 proposing a reduction in
penalty from $168 to $100. The settlement was approved at
hearing upon consideration of the representations and
documentation submitted and an order directing payment of the
agreed penalty will be incorporated in this decision.

95

Order No. 3861948, issued pursuant ·to section 104(d)(2) of
the Act, charges a violation of the mandatory standard at 30
C.F.R. § 75.507 and charges as follows: 1
Power connection points which consist of the following are
located in return air: belt drive motors, transformers,
diesel equipment, and battery powered equipment. Return air
is being coursed out the limited intake entries (beltline,
supply road) of the second east panel off the northeast
submain . This air has passed .the working force on #1 unit.
The air volume in the last open · crosscut between entries ~o.
1 and No. 2 is 13,426 cubic feet per minute and the air
volume a t the return split located two crosscuts inby the

1

Section 104(d) of the Act provides as follows:

(1) If , upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard, and
if he also finds that, while the conditions created by such
violation do not cause imminent danger, such violation is of such
nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard,
and if he finds such violation to be caused by an unwarrantable
failure of such operator to comply with such mandatory health or
safety standards, he shall include such finding in any citation
given to the operator under this Act. If, during the same
inspection or any subsequent inspection of such mine within 90
days after the issuance of such citation, an authorized
representative of the Secretary finds another violation of any
mandatory health or safety standard and finds such violation to
be also caused by an unwarrantable failure of such operator to so
comply, he shall forthwith issue an order requiring the operator
to cause all persons in the area affected by such violation,
except those persons referred to in subsection (c). to be
withdrawn from, and to be prohibited from entering, such area
until an authorized representative of the Secretary determines
that such violation has been abated.
(2) If a withdrawal order with respect to any area in a
coal or other mine has been issue pursuant to paragraph (1), a
withdrawal order shall promptly be issued by an authorized
representative of the Secretary who finds upon any subsequent
inspection the existence in such mine of violations similar to
those that resulted in issuance of the withdrawal order under
paragraph (1) until such time as an inspection of such mine
discloses no similar violations. Following an inspection of such
mine which discloses no similar violations, the provisions of
paragraph (1) shall again be applicable to that mine.

96

return regulator is 11,786 cubic feet per minute. Chemical
smoke was released at the #1 unit's check curtain and
airlocks. The smoke traveled in an outby direct~on over
power connection points. The airlock in #2 entry is off the
mine floor approximately one foot a nd air is flowing outby
through this air lock. The operator's records and
ventilation map submitted to District 10 office indicate
this condition exists .
The cited standard provides that " [e]xcept where
permissible power connection units are used, all power connection
points outby the last open crosscut shall be in i ntake air . °'
Inspector Troy Davis of the Mine Safety and He alth
Administration {MSHA) i ssued the subject order on February 1 6 ;
1994, at the Peabody Martwick Mine. In the No . 1 unit he f o w 1d
that air from the face areas was leaking through " airlocks" or
temporary brattices into the neutral entries , called "li mited
intake entries" by Davis. Davis used a smoke tube to ver i fy that
air from the faces was entering the neutral entries. It i s
undisputed that this air had passed at least one working f a ce .
Peabody does_ not dispute that these facts constitute a violation
as alleged but maintains that the violation was not the r esult of
its "unwarrantable failure". "Unwarrantable failure" has been
defined as conduct that is "not justifiable" or is "inexcusable."
It is aggravated conduct by a mine operator constituting more
than ordinary negligence. Youghiogheny and Ohio Coal Company, 9
FMSHRC 2007 (1987); Emery Mining Corp., 9 FMSHRC 1997 (1987 ) .
The Secretary maintains that the violation was the r esul t of
Peabody's unwarrantable failure because the violative c ondi tion
was "obvious and continued over a significant period of time" o
In particular, the Secretary cites a mine ventilation map
submitted by Peabody tc MSHA on -January 28, 1994, and certified
as accurate by Peabody officials on January 1, 1994, which shows
a greater air volume in the last open crosscut of the uni t
(intake side) than in the unit's split return (where the unit's
return air rejoins the main or submain return) . According to
Inspector Davis, someone at the mine should have examined these
readings and detected a problem. As Peabody points out i n its
brief, however, Inspector Davis assumed in reaching this.
conclusion that the ventilation map air readings were all taken
on January 1, 1994, and were certified by Peabody's registered
professional engineer as being accurate as of that date. He
further based this assumption on the engineer's undated
certification that the map was "true and correct" • • •
as required by 30 C.F.R . § 75.37 2 • • . " and a statement on the
map that "mine workings are posted as of January 1, 1994".
H6wever, James Roberts, the . professional engineer who
certified the maps, testified credibly that the air readings on

97

the ventilation map were not all t~en on January 1, 1994, but
could have been taken anytime between January 1, 1994, and
January 28, 1994. Accordingly, the differences between the
readings would not provide a valid measure of whether return air
was entering the neutral entries. Moreover, Roberts notes that
the certification on the map is not intended to mean that the air
readings were all taken on January 1, 1994, but that the language
on the map that "mine workings are posted to January 1, 1994"
means only that the worked-out areas shown on the map are current
as of that date. Roberts observed that, if such readings were to
be used to determine whether return air was being coursed through
the neutral entries, he would make sure that simultaneous
readings were taken. However, he was never told that MSHA would
try to use the readings in this manner.
It is clear from the credible testimony of Peabody's expert,
James Roberts, that the Secretary's reliance upon the purported
disparities appearing in the January 1994 ventilation map is
misplaced. Accordingly, it cannot reasonably be inferred that
Peabody had knowledge of the existence of the instant violation
as early as January 1, 1994, when that map was "certified" and
the evidence cannot, therefore, provide a basis for
unwarrantability •
. It is also noted that although a previous ventilation map
submitted by Peabody in July 1993 had shown similar disparities
. as the more recent ventilation map, MSHA approved the map without
comment or enforcement action against Peabody. It is for this
additional reason inappropriate for the Secretary to now suggest
that Peabody's inaction based on similar disparities in the air
readings was the result of its "unwarrantable failure".
The Secretary next argues, as a basis for unwarrantability,
that the violative condition was "obvious and continued over a
significant period of time" based on records of a Februa.r y 14,
1994, weekly examination ~nd the February 14, 1994, and
February 16, 1994, pre-shift examinations. The Secretary
maintains that since Peabody's mine manager had reviewed and
countersigned the February 14, 1994, air readings "due diligence
dictates that, at the least, Peabody should have monitored its
own weekly return split air readings with the pre-shift last open
crosscut air readings taken on the same day to determine whether
this violative condition was occurring." The Secretary maintains
that such a comparison of air readings would also have alerted
mine officials to the existence of this violative condition.
As Peabody observes, however, regulatory standards governing
weekly and pre-shift examinations do not require or even suggest
that air readings from different examinations should be cross
checked. As Peabody also notes there is no evidence that such
cross-checking is eve.n an accepted industry practice or has ever
been recommended by the secretary. Indeed, the inspector himself

98
?,_-···

compared the weekly .and pre-shift examination reports only after
being alerted to the possibility of a violation due to his
misinterpretation of the ventilation map.
Within the framework and circumstances of this case, I must
agree with Peabody. It cannot, therefore, be said that Peabody
was grossly negligent or was involved in an aggravated omission
amounting to "unwarrantable failure" by failing to cross-check
the cited weekly and pre-shift examinations on February 14 and
16, 1994.
The Secretary further argues tnat on the day of the
inspection the inspector observed that the check and backcurtains for the neutral entries at the working section were
standing toward the outby direction. According to the Secretary
this is an "obvious physical indication" that return air was
escaping into the neutral entries. Peabody counters, however,
that the inspector a cknowledged that it is not possible to
distinguish intake and return air movement underground which is
why he used chemical smoke to verify the violation. Peabody
further notes, and it is undisputed, that the miners had already
been taking corrective measures to tighten ventilation curtains
before the inspector arrived. Accordingly, I cannot find that
the position of the check curtains alone is sufficient to warrant
a finding of aggravated circumstances amounting to "unwarrantable
failure".
The Secretary, in support of ~is claim of unwarrantability,
has argued, in addition, that the inspector found when he
"arrived on the section, [that] there were men running around,
dragging curtains, trying to tighten up air locks and stuff [sic]
on the belt and supply road entries." The Secretary's
unexplained position at hearing was that these remedial efforts
were evidence of "unwarrantable failure" . I disagree·. such
remedial efforts to abate a problem before observed or cited by
an inspector clearly indicates appropriate corrective action and
not negligence.
Finally, the Secretary maintains that "unwarrantable
failure" may be found on the "general history of this same
violation" at the Martwick Mine. The Secretary relies qn prior
violations of the standard cited herein occurring on August 13,
1991, August 27, 1991, October 26, 1992 and April 7, 1993, i.e.
four violations in the 30 months pr~ceding the violation at
issue. I note in particular that there had been no violations of
the cited standard for the 10 month period preceding the date of
the violation at issue. Under the circumstances I do not find
that such a history warrants the aggravated findings necessary to
constitute "unwarrantable failure". Compare Peabody Coal
Company, 14 FMSHRC 1258 at 1263 (1992) wherein 17 violations of
the cited standard in six and one-half months was appropriately
considered as evidence of unwarrantability.

99

Under all of the circumstances, I cannot conclude that the
Secretary has met his burden of proving that the violation herein
was the result of Peabody's "unwarrantable failure" and,
accordingly, the order herein must be modified to a ·citation
under section 104(a) of the Act. I do find, however, that the
violation was the result of moderate negligence. Consistent with
the Secretary's position I further conclude that the violation
was neither "significant and substantial" nor of high gravity.
Considering the criteria under section 110 (i) of the Act, I
conclude that a civil penalty of $250 is appropriate for the
violation herein.

QRDER

citation No. 3857 2 22 is hereby affirmed and Peabody Coal
Company is directed to pay a civil penalty of $100 within 30 days
of the date of this decision for the violation therein. order
No. 3861948 is hereby modified to a citation under section 104(a)
of the Act and Peabody Coal Company is directed to pay a civil
penalty of $250 for the violation therein within 30 days of the
.date of this decision.

Judge
Distribution:
David R. Joest, Esq., Peabody Coal company, 1951 Barrett Court,
P.O. Box 1990, Henderson, KY 42420 (Certified Mail)
Brian w. Dougherty, Esq., Office of the Solicitor, u.s.
Department of Labor, 2002 Richard Jones Road, Suite B-201,
Nashville, TN 37215-2862
/jf

• U. S . GOVD..>\Xnr. PR11'7 1NC OFPlCt : !9 95 - 387 - 720/33376

100

